Exhibit 10.1

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
February 27, 2008, by and among RathGibson, Inc., a Delaware corporation
(the “Purchaser”), Mid-South Control Line, Inc., a Louisiana corporation (the
“Company”), Richard E. Lore, Sr. (“Lore”), both individually and as Trustee of:
(i) the REL Grantor Retainer Annuity Trust No. 1, a Louisiana trust (“Lore Trust
No. 1”); (ii) the REL Grantor Retainer Annuity Trust No. 2, a Louisiana trust
(“Lore Trust No. 2”); and (iii) the REL Grantor Retainer Annuity Trust No. 3, a
Louisiana trust (“Lore Trust No. 3” and, together with Lore Trust No. 1 and Lore
Trust No. 2, the “Lore Trusts”), and Barry J. Hebert (“Hebert”).  Lore, the Lore
Trusts and Hebert are sometimes referred to herein individually as
a “Stockholder” and collectively as the “Stockholders”.

Recitals:

A.

The Company is engaged in the business of supplying stainless steel tubing,
nickel alloy tubing and accessories to the United States and international oil
and gas industry (the “Business”).

B.

The Stockholders collectively hold all of the issued and outstanding shares of
the Company’s capital stock.

C.

Upon the terms and subject to the conditions set forth herein, the Company
desires to sell to the Purchaser the Business as a going concern, and the
Purchaser desires to purchase the Business from the Company as a going concern.

D.

In connection with the purchase and sale of the Business described above, the
parties desire that, upon the terms and subject to the conditions set forth
herein, the Purchaser purchase the Purchased Assets from the Company and assume
from the Company the Assumed Liabilities (and no other Liabilities of the
Company).

E.

Capitalized terms used herein have the respective meanings set forth in
Article VIII.

Agreement:

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:




ARTICLE I
PURCHASE AND SALE

1.1

Purchase and Sale of Assets.  Upon the terms and subject to the conditions
contained herein, at the Closing, the Company will sell, convey, transfer,
assign and deliver to the Purchaser, and the Purchaser will purchase from the
Company, all of the right, title and interest of the Company in and to all of
the properties and assets used in, held for use in, developed for, or related
to, the operation of the Business, other than the Excluded Assets (all such
properties and assets other than the Excluded Assets are referred to herein as
the “Purchased Assets”), free and clear of all Liens.  Without in any way
limiting the generality of such term, the Purchased Assets include the
following:

(a)

all bank accounts of the Company other than the Excluded Bank Account
(collectively, the “Assumed Bank Accounts”);





1







(b)

all machinery, equipment (both fixed and mobile, including computer equipment),
replacement parts, maintenance stores, furniture, furnishings, fixtures,
leasehold improvements, vehicles (other than any vehicles that are Excluded
Assets) and other tangible personal property;

(c)

all computer software and systems (including data and related documentation),
including maintenance agreements related thereto;

(d)

all items of inventory, including raw materials, work in process, finished
goods, supplies, spare parts and other items of inventory and all shipping
containers and other parts relating thereto, in each case whether located on the
Company’s premises or located elsewhere;

(e)

all of the Material Contracts (other than those relating to the Senior Debt) and
each other Contract to which the Company is a party that is set forth on
Schedule 1.1(e) (collectively, the “Assumed Contracts”);




(f)

all accounts receivable, trade receivables, notes receivable and other
receivables of the Company arising on or before the Closing Date (collectively,
the “Acquired Accounts Receivable”);

(g)

all Company Permits, to the extent transferable;

(h)

all prepaid accounts, expenses and deposits;

(i)

all open purchase orders or invoices entered into by the Company that relate to
products or services to be provided by the Company, or products, services or
supplies to be delivered for the benefit of the Company;

(j)

all Business Confidential Information;

(k)

to the extent not included in the Business Confidential Information, all books,
data, records, manuals, ledgers, files, documents, correspondence, forms, and
other materials and databases (in any form or medium), including all books and
records and materials maintained at the offices of the Company, advertising
matter, stationery, forms, labels, shipping materials, catalogs, brochures, art
work, product descriptions, price lists, regulatory files, correspondence,
mailing lists, purchase orders, credit, collection and sales records, sales,
advertising and promotional materials and records, purchasing materials and
records, personnel records, market surveys and related materials, business
procedures, accounting records, litigation files, correspondence files, studies,
reports, lists, and the personnel and wage records of Hired Employees and
materials maintained for the Business;

(l)

all choses-in-action, rights under guarantees and warranties, rights of set-off,
rights of recoupment, rights to indemnification, prepaid accounts, expenses,
deposits, rights to refunds, rights with respect to Proceedings, rights of
recovery and similar rights in favor of the Company with respect to any of the
Purchased Assets;

(m)

the insurance policies set forth on Schedule 1.1(m) and all assets associated
therewith (collectively, the “Assumed Insurance Policies”);

(n)

all Intellectual Property Rights (collectively, the “Business Intellectual
Property”);





2







(o)

all rights to telephone and facsimile numbers, including all ten-digit “800”,
“888” or similar numbers, as well as rights to receive mail and other
communications addressed to the Company (including mail and communications from
customers, advertisers, suppliers, distributors, agents and others and payments
with respect to the Purchased Assets);

(p)

all rights with respect to unemployment, workers’ compensation and other similar
insurance and related funded reserves, in each case, relating to Hired
Employees;

(q)

the employee benefit plans of the Company listed on Schedule 1.1(q) and all
assets associated therewith (collectively, the “Assumed Company Benefit Plans”);
 

(r)

all rights under agreements with employees, consultants and independent
contractors of the Company concerning non-competition, non-solicitation,
confidentiality or ownership rights;

(s)

the goodwill generated by or associated with the Business; and

(t)

to the extent assignable by the Company to the Purchaser, all other assets of
any nature whatsoever other than the Excluded Assets.

1.2

Excluded Assets.  The parties expressly acknowledge and agree that,
notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, the Purchased Assets shall not include, and the Purchaser
shall not purchase, the following assets, properties and rights of the Company
(collectively, the “Excluded Assets”):

(a)

the assets set forth on Schedule 1.2(a);

(b)

the bank account established by the Company in connection with the transactions
contemplated by this Agreement solely for use in connection with post-Closing
obligations of the Company (the “Excluded Bank Account”);

(c)

the Non-Conforming Inventory Items (as defined below);

(d)

all cash and cash equivalents of the Company;

(e)

each Company Benefits Plan and all assets associated therewith, other than the
Assumed Company Benefit Plans and the assets associated therewith;

(f)

each insurance policy of the Company and all assets associated therewith, other
than the Assumed Company Insurance Policies and the assets associated therewith;

(g)

the rights of the Company under this Agreement and the other Transaction
Documents;

(h)

all choses-in-action, rights under guarantees and warranties, rights of
recoupment, rights to indemnification, prepaid accounts, expenses, deposits,
rights to refunds, rights with respect to Proceedings, rights of recovery and
similar rights in favor of the Company exclusively related to any Excluded
Assets or Excluded Liabilities; and

(i)

all taxpayer and other identification numbers and corporate or other
organizational minute books, corporate seal, stock ledger, tax returns and
records, and other books and





3







records pertaining exclusively to the Company’s organization, existence or
capitalization.

1.3

Assumed Liabilities.  Subject to and upon the terms and conditions set forth in
this Agreement, as partial consideration for the Purchased Assets, the Purchaser
agrees to assume and pay, and discharge, perform or otherwise satisfy when due
in accordance with the terms thereof, only the Liabilities of the Company
referenced below in this Section 1.3 (collectively, the “Assumed Liabilities”),
and no other Liabilities of the Company of any kind.  The Assumed Liabilities
consist solely of:

(a)

the Acquired Accounts Payable and all other Current Liabilities of the Company,
as of the Closing Date, in each case solely to the extent such Assumed Accounts
Payable and other Current Liabilities are reflected in the Final Working Capital
Statement; and

(b)

to the extent not included in Section 1.3(a), all Liabilities of the Company
 arising under the Assumed Contracts and other Purchased Assets, in each case
solely to the extent relating to circumstances or events first occurring or
existing after the Closing (and specifically excluding any Liabilities for any
breach of any such Assumed Contract by the Company that occurred prior to the
Closing or any violation of Law by the Company that occurred prior to the
Closing) (the “Assumed Contracts Liabilities”).

For the avoidance of doubt, no right of any Purchaser Indemnified Party under
this Agreement (including any right of any Purchaser Indemnified Party for
indemnification or any other remedy for breach of any of the representations,
warranties, contracts or agreements of the Company or the Stockholders set forth
herein) shall be affected by the assumption by the Purchaser of the Assumed
Liabilities.

1.4

Excluded Liabilities.  Notwithstanding anything else to the contrary contained
in this Agreement or any other Transaction Document, the Purchaser is not
assuming and will not otherwise be responsible or liable for any Liability of
the Company or any of the Stockholders other than the Assumed Liabilities (all
such Liabilities other than the Assumed Liabilities, the “Excluded
Liabilities”).  Without in any way limiting the generality of such term, the
Excluded Liabilities include:

(a)

any Liability of the Company for any Indebtedness, including any Liabilities
relating to the Senior Debt;

(b)

any Liability of the Company or any of the Stockholders relating to any Taxes;

(c)

any Liability of the Company under any Environmental Law, including any
Liability resulting from or arising out of any Hazardous Materials present at,
on, under, or originating from any of the Purchased Assets or otherwise
associated with the operation of the Business prior to the Closing, regardless
of whether any such Liability or Hazardous Materials were known or unknown to
the Purchaser at the time of the Closing;

(d)

any Liability with respect to any Contract of the Company other than Assumed
Contracts Liabilities;

(e)

any Liability of the Company under any bulk sales or bulk transfer laws of any
jurisdiction which may be applicable to the transactions contemplated by this
Agreement;

(f)

any Liability resulting from or arising out of any operations of the Company:
(i) outside of the ordinary course prior to the Closing; or (ii) from and after
the Closing;





4







(g)

any Liability resulting from or arising out of: (i) any employees of the Company
that are not Offered Employees; or (ii) termination by the Company of its
employment of the Offered Employees in connection with such persons becoming
employees of the Purchaser in accordance with Section 5.3, including any
Proceedings and the resulting Liabilities relating to claims of wrongful
termination, age, race or sex discrimination or other violation of Law;

(h)

any Liability under any Company Benefit Plan (whether such Liability is incurred
before, on or after the Closing), other than Liabilities incurred after the
Closing under the Assumed Company Benefit Plans (the parties specifically agree
and acknowledge that, for the avoidance of doubt, the “Liabilities incurred
after the Closing under the Assumed Company Benefit Plans” do not include any
Liabilities resulting from or associated with termination by the Company of its
employment of the Offered Employees in connection with such persons becoming
employees of the Purchaser in accordance with Section 5.3, including any
employee benefits or entitlements such as severance pay, accrued vacation, sick
or holiday pay and other paid time off, all of which are Excluded Liabilities);

(i)

any Liability of the Company under any insurance policy of the Company other
than Liabilities incurred after the Closing under the Assumed Company Insurance
Policies;

(j)

any Liability of the Company with respect to claims for indemnification, or
reimbursement or advancement of expenses related to indemnification claims, by
any of its officers, directors, employees or agents;

(k)

to the extent not reflected in any of the other subsections of this Section 1.4,
any Liability of the Company resulting from or arising out of any of the
Excluded Assets;

(l)

any Liability of any of the Company or any of the Stockholders under this
Agreement or any other Transaction Document;

(m)

without limiting the generality of Section 1.4(b), any Liability resulting from
or arising out of any claim or Proceeding by any Governmental Entity in any
jurisdiction: (i) in which the Company does not file Tax Returns, that the
Company or a Stockholder (with respect to the Company) is subject to Tax or
required to file Tax Returns in that jurisdiction; (ii) where the Company or any
Stockholder (with respect to the Company) files Tax Returns but does not compute
its Tax on the basis of its net income attributable to such jurisdiction, that
the Company or such Stockholder is subject to tax on the basis of its net income
attributable to such jurisdiction; or (iii) in which the Company files Tax
Returns but a Stockholder (with respect to the Company) does not file Tax
Returns, that such Stockholder is subject to Tax or required to file Tax Returns
with respect to the Company in that jurisdiction;

(n)

any Liability of the Company or any of the Stockholders for expenses, Taxes or
fees incident to or arising out of the negotiation, preparation, approval or
authorization of this Agreement, the other Transaction Documents or the
consummation (or preparation for the consummation) of the transactions
contemplated hereby (including all attorneys’ and accountants’ fees, and
brokerage fees incurred by or imposed upon any of the Company or any of the
Stockholders); and

(o)

any Liability incurred by the Purchaser resulting from or arising out of any
sale by the Purchaser of any Non-Conforming Inventory Items to any Ultimate
Buyer pursuant to Section 5.12 (including warranty and product return
obligations and products liability claims), other than those arising solely from
the fault of the Purchaser in connection with such sale.

Without acknowledging any liability to any Person (other than the Purchaser and
the other Purchaser Indemnified Parties under this Agreement) with respect
thereto, the Company and the





5







Stockholders hereby agree and acknowledge that the Company is retaining all of
the Excluded Liabilities and the Company shall (and the Stockholders shall cause
the Company to) pay, discharge, perform or otherwise satisfy, when due in
accordance with the terms thereof, all of the Excluded Liabilities.

1.5

Allocation of Consideration.  The Purchase Price and those Assumed Liabilities
and other items included in “consideration” for purposes of Code section 1060
(the “Section 1060 Consideration”) shall be allocated among the Purchased Assets
based on their fair market values, in compliance with Code section 1060 and the
Treasury Regulations thereunder, in accordance with this Section 1.5 (such
allocation, the “Allocation”).  For purposes of calculating the Section 1060
Consideration, the amounts, as of the Closing Date, of the accounts payable,
accrued expenses and other liabilities included in the Assumed Liabilities shall
equal the amounts thereof shown on the Final Post-Closing Net Working Capital
Statement.  For purposes of the Allocation, the parties agree that, as of the
Closing Date: (a) the aggregate fair market value of the Company’s property,
plant and equipment is $250,000; (b) the aggregate fair market value of the
items included in the Company’s Net Working Capital shall equal the aggregate
amount thereof shown on the Final Post-Closing Net Working Capital Statement;
and (c) the remainder of the Purchase Price shall be allocated to goodwill.  As
soon as reasonably practicable after determination of the Final Post-Closing Net
Working Capital Statement pursuant to Section 1.10(c), the Purchaser shall
prepare and deliver to the Company a proposed Allocation (the “Draft
Allocation”).  The Company may notify the Purchaser in writing of any objections
to the Draft Allocation within fifteen (15) days after receipt thereof, which
notice shall include reasonable detail of the nature of each disputed item;
provided, however, that the basis for dispute shall not include any objection to
the methodology used to calculate the Section 1060 Consideration and the fair
market values of the Company’s property, plant and equipment and items included
in the Company’s Current Assets, as described above.  If the Company does not
provide such notice within such fifteen (15) day period, the Draft Allocation
shall conclusively be deemed the “Final Allocation”, which shall be final and
binding upon all parties hereto and shall not be subject to dispute or review.
 If the Company provides such notice within such fifteen (15) day period to the
Draft Allocation, then for a period of up to fifteen (15) days after the
Purchaser’s receipt of the objection notice, the Purchaser and the Company shall
use good faith commercially reasonable efforts to resolve any dispute, and if
all disputed items are so resolved, the Draft Allocation shall be revised to
reflect such resolution and shall become the Final Allocation.  If the parties
are unable to resolve all disputed items within such fifteen (15) day period,
they shall submit only those disputed items that have not been resolved by the
parties to the Independent Accountants (as defined below) for resolution.  The
Independent Accountants’ determination as to each disputed item shall be final
and binding upon all parties hereto, and the Draft Allocation shall be revised
in accordance with the Independent Accountants’ determination and shall become
the Final Allocation.  The fees and expenses of the Independent Accountants in
performing their determination under this Section 1.5 shall be borne one-half
(1/2) by the Purchaser and one-half (1/2) by the Company and the Stockholders,
jointly and severally.  Within fifteen (15) days after the Draft Allocation
becomes the Final Allocation, the Purchaser shall prepare and deliver to the
Company IRS Form 8594 and any required exhibits thereto, and any similar forms
required under applicable state, local or foreign Tax Law, which shall conform
with the Final Allocation, and both the Company and the Purchaser shall timely
file: (a) such Form 8594 with the IRS in accordance with the requirements of
Code section 1060; and (b) such other forms with the applicable Governmental
Entity in accordance with the requirements of the applicable Tax Law.  Any
subsequent adjustment to the consideration paid for the Purchased Assets,
including any adjustment to the Purchase Price described in Section 1.10 or
Section 7.11, shall be reflected in an amended Final Allocation and amended Form
8594 (and amended applicable state, local or foreign forms) that the Purchaser
shall prepare and deliver to the Company.  The Company, the Stockholders and the
Purchaser shall, and shall cause their respective Affiliates to, report, act and
file Tax Returns in all respects and for all purposes consistent with the Final
Allocation.  The Company, the Stockholders and the Purchasers shall not, and
shall cause their respective Affiliates not to, take any





6







position, whether on audit, in Tax Returns or otherwise, that is inconsistent
with the Final Allocation unless required to do so by applicable Law.

1.6

The Closing.  The closing of the purchase and sale of the Purchased Assets
 contemplated by this Agreement (the “Closing”) shall take place at the same
time at which this Agreement is executed and delivered by the parties.  The date
on which the Closing takes place is referred to herein as the “Closing Date”.  

1.7

Purchase Price; Payments at Closing.  The aggregate consideration being paid by
the Purchaser to the Company for the Purchased Assets will consist of: (x)
assumption by the Purchaser of the Assumed Liabilities on the terms and
conditions set forth in this Agreement and (y) payment of the sum of $25,000,000
plus the Equalization Payment, as adjusted pursuant to Section 1.10
(the “Purchase Price”).  The Purchase Price shall be paid at the Closing as
follows:

(a)

to the Senior Lender, on behalf of the Company, any amount necessary to pay off
in full all Liabilities relating to the Senior Debt (the “Senior Debt Payoff
Amount”);

(b)

to the Escrow Agent, $1,600,000 (the “Indemnity Escrow Deposit”), in accordance
with Section 1.9(a);

(c)

to the Escrow Agent, $800,000 (the “Net Working Capital Escrow Deposit”), in
accordance with Section 1.9(b);

(d)

to RG Tube Holdings, LLC, a Delaware limited liability company (“RG Parent”),
$5,000,000 on behalf of Lore and $1,000,000 on behalf of Hebert, in satisfaction
of their respective purchase price payment obligations with respect to units in
RG Parent under the Subscription Agreement, of even date herewith, by and among
RG Parent, Lore and Hebert (the “Subscription Agreement”), which amount shall
offset the portions of the Remaining Purchase Price Amount (as defined below)
that the Company would otherwise distribute to Lore and Hebert in its
contemplated pro rata distribution to the Stockholders with respect to the
Company after the Closing, in accordance with the Flow of Payments Letter
Agreement (as defined below); and

(e)

the balance to the Company (the “Remaining Purchase Price Amount”).

In order to facilitate the payments contemplated by the foregoing subsections of
this Section 1.7, not less than one (1) Business Day nor more than five (5)
Business Days prior to the Closing, the Company will prepare and deliver to
Purchaser a memorandum setting forth its calculation of the Senior Debt Payoff
Amount (if any) and the resulting Remaining Purchase Price Amount, along with
wire transfer information for the Senior Lender and the Company.

1.8

Closing Deliveries.

(a)

Company and Stockholder Deliveries.  At the Closing, the Company and the
Stockholders shall deliver or cause to be delivered to the Purchaser:

(i)

a bill of sale for all of the Purchased Assets that are tangible personal
property in the form attached hereto as Exhibit A (the “Bill of Sale”), duly
executed by the Company;

(ii)

an assignment of all of the Purchased Assets that are intangible personal
property in the form attached hereto as Exhibit B, which assignment shall also
contain the Purchaser’s





7







assumption of the Assumed Liabilities (the “Assignment and Assumption
Agreement”), duly executed by the Company;

(iii)

such other bills of sale, assignments, certificates of title, documents and
other instruments of transfer and conveyance as may reasonably be requested by
the Purchaser, each in form and substance satisfactory to the Purchaser, duly
executed by the Company;

(iv)

evidence reasonably satisfactory to the Purchaser concerning satisfaction of the
Senior Debt and release of any Liens associated with the Senior Debt, including
payoff letters executed by the lenders of the Senior Debt stating the amount
necessary to pay off the Senior Debt in full as of the Closing Date;

(v)

evidence reasonably satisfactory to the Purchaser concerning receipt by the
Company of consents of counterparties to each of the Assumed Contracts listed on
Schedule 1.8(a)(v) concerning the assignment of such Assumed Contract by the
Company to the Purchaser as contemplated by this Agreement;

(vi)

articles of amendment to the Company’s articles of incorporation ready  to be
filed with the State of Louisiana providing for change of the name of the
Company to a name not including the words “Mid-South Control Line” or any
variation thereof (the “Name Change Documents”);

(vii)

the Escrow Agreement, duly executed by the Company, Lore and Hebert;

(viii)

an employment agreement between the Purchaser and Lore, in the form attached
hereto as Exhibit C (the “Lore Employment Agreement”), duly executed by Lore;

(ix)

an employment agreement between the Purchaser and Hebert, in the form attached
hereto as Exhibit D (the “Hebert Employment Agreement”), duly executed by
Hebert;  

(x)

an employment agreement between the Purchaser and George Plaisance, in the form
attached hereto as Exhibit E (the “Plaisance Employment Agreement”), duly
executed by George Plaisance;

(xi)

non-competition, non-solicitation and confidentiality agreements, each in the
form attached hereto as Exhibit F (collectively, the “Employee Agreements”),
duly executed by each of Ryan Lore, Richard Lore, Jr., Jessie Cochran and Blaise
Cobert;

(xii)

the Subscription Agreement, the Letter Agreement, dated as of February 27, 2008,
by and among RG Parent, Lore and Hebert (the “RG Parent Units Letter
Agreement”), Joinder Agreements between RG Parent and each of Lore and Hebert,
and any other documents required to effect the investments contemplated by the
Subscription Agreement, each duly executed by Lore and Hebert;

(xiii)

the Letter Agreement, dated as of February 27, 2008, by and among RG Parent, the
Purchaser, the Company and the Stockholders (the “Flow of Payments Letter
Agreement”);

(xiv)

amended and restated lease agreements between the Company and Lobo Holdings,
LLC, concerning the properties located at 5208 Taravella Road, Marrero, LA 70072
and 5216 Taravella Road, Marrero, LA 70072, each in a form reasonably
satisfactory to the Purchaser, duly executed by the parties thereto;  





8







(xv)

evidence reasonably satisfactory to the Purchaser stating the terms of the lease
between the Company and Lore concerning the house located at 3 Dragon Hill, The
Woodlands, TX 77381;

(xvi)

a secretary’s certificate, dated as of the Closing Date, duly executed by the
Secretary of the Company, certifying: (A) the Organizational Documents of the
Company, as in effect as of the Closing; (B) resolutions adopted by the board of
directors of the Company approving the transactions contemplated by this
Agreement; (C) resolutions adopted by the stockholders of the Company approving
the transactions contemplated by this Agreement; and (D) the incumbent officers
of the Company as of the Closing; and

(xvii)

a good standing certificate for the Company for its jurisdiction of organization
and each jurisdiction in which the Company is registered as a foreign
corporation, dated as of a date as near as reasonably practicable to the Closing
Date.

(b)

Purchaser Deliveries to the Stockholders.  At the Closing, the Purchaser shall
deliver or cause to be delivered to the Company or the Stockholders (as
applicable):

(i)

the Remaining Purchase Price Amount, by wire transfer of immediately available
funds to the Company’s account, pursuant to Section 1.7(e);

(ii)

the Bill of Sale, duly executed by the Purchaser;

(iii)

the Assignment and Assumption Agreement, duly executed by the Purchaser;

(iv)

the Escrow Agreement, duly executed by the Purchaser;

(v)

the Lore Employment Agreement, duly executed by the Purchaser;

(vi)

the Hebert Employment Agreement, duly executed by the Purchaser;

(vii)

the Plaisance Employment Agreement, duly executed by the Purchaser;

(viii)

the Subscription Agreement, the RG Parent Units Letter Agreement and any other
documents required to effect the investments contemplated by the Subscription
Agreement, each duly executed by RG Parent;

(ix)

a certificate of coverage with respect to the matters referenced in Section 5.11
that is reasonably satisfactory of the Company;

(x)

a secretary’s certificate, dated as of the Closing Date, duly executed by the
Secretary of the Purchaser, certifying: (A) the Organizational Documents of the
Purchaser as in effect as of the Closing; (B) resolutions adopted by the board
of directors of the Purchaser approving the transactions contemplated by this
Agreement; and (C) the incumbent officers of the Purchaser as of the Closing;
and

(xi)

a good standing certificate for the Purchaser for its jurisdiction of
organization, dated as of a date as near as reasonably practicable to the
Closing Date.





9







(c)

Purchaser Deliveries to the Escrow Agent.  At the Closing, the Purchaser shall
deliver or cause to be delivered to the Escrow Agent, by wire transfer of
immediately available funds: (i) the Indemnity Escrow Deposit to the Indemnity
Escrow Account; and (ii) the Net Working Capital Escrow Deposit to the Net
Working Capital Escrow Account.

(d)

Purchaser Delivery to the Senior Lender.  At the Closing, the Purchaser shall
deliver or cause to be delivered to the Senior Lender, by wire transfer of
immediately available funds, the Senior Debt Payoff Amount, if any.

(e)

RG Parent Payment.  At the Closing, the Purchaser shall pay or cause to be paid
to RG Parent the $6,000,000 purchase price amount set forth in the Subscription
Agreement.

1.9

Escrow.

(a)

Indemnity Escrow. At the Closing, pursuant to and in accordance with
Section 1.8(c)(i), the Purchaser will deposit the Indemnity Escrow Deposit into
an escrow account (the “Indemnity Escrow Account”) established by the Purchaser
and the Company with Capital One Bank, N.A. (the “Escrow Agent”) pursuant to an
escrow agreement by and among the Purchaser, the Company and the Escrow Agent,
in the form attached hereto as Exhibit G (the “Escrow Agreement”).  The
Indemnity Escrow Deposit, together with any interest and other earnings thereon
(collectively, the “Indemnity Escrow Funds”), will be held from and after the
Closing until the date that is fifteen (15) months after the Closing Date
(subject to extension for any then-pending claims of Purchaser Indemnified
Parties under Article VII) (as so extended, the “Indemnity Escrow Period”), to
serve as a source of recovery for: (i) any indemnifiable Losses owed by the
Stockholders to Purchaser Indemnified Parties pursuant to Article VII; and (ii)
if the Purchaser elects such method of satisfaction, any A/R Settlement Amount
owed by the Company and the Stockholders to the Purchaser pursuant to
Section 5.9.  As soon as reasonably practicable after the date that is fifteen
(15) months after the Closing Date (the “Initial Indemnity Escrow Period End
Date”), the Escrow Agent shall release to the Company any Indemnity Escrow Funds
remaining in the Indemnity Escrow Account as of the Initial Indemnity Escrow
Period End Date that are not then subject to any then-pending claims of
Purchaser Indemnified Parties under Article VII.  Any Indemnity Escrow Funds
held in the Indemnity Escrow Account after the Initial Indemnity Escrow Period
End Date because of the existence of then-pending claim(s) of Purchaser
Indemnified Parties under Article VII shall be released from the Indemnity
Escrow Account to the Purchaser or the Company (as applicable) upon resolution
of the applicable claim(s), pursuant to the terms and conditions of the Escrow
Agreement.  The Purchaser, the Company and the Stockholders each agree to
promptly take all actions (including executing and delivering joint written
instructions to the Escrow Agent) requested by any of the other parties to
effect releases of Indemnity Escrow Funds in accordance with this Section
1.9(a), Section 5.9, Article VII and the Escrow Agreement.

(b)

Net Working Capital Escrow.  At the Closing, pursuant to and in accordance with
Section 1.8(c)(ii), the Purchaser will deposit the Net Working Capital Escrow
Deposit into an escrow account (the “Net Working Capital Escrow Account”)
established by the Purchaser and the Company with the Escrow Agent pursuant to
the Escrow Agreement.  The Net Working Capital Escrow Deposit, together with any
interest and other earnings thereon (collectively, the “Net Working Capital
Escrow Funds”), will be held from and after the Closing until the Final Net
Working Capital has been determined pursuant to Section 1.10(c) and, if
applicable, the required amount of Net Working Capital Escrow Funds have been
released to the Purchaser in connection with a Downward Net Working Capital
Adjustment pursuant to Section 1.10(d) (the “Net Working Capital Escrow
Period”).  As soon as reasonably practicable after the end of the Net Working
Capital Escrow Period, the Escrow Agent shall release to the Company any Net
Working Capital Escrow Funds remaining in the Net Working Capital Escrow Account
after release of any Net Working Capital Escrow Funds required to be released to
the Purchaser in





10







connection with a Downward Net Working Capital Adjustment pursuant to Section
1.10(d), to the extent applicable.  The Purchaser, the Company and the
Stockholders shall each promptly take all actions (including executing and
delivering joint written instructions to the Escrow Agent) requested by any of
the other parties to effect the releases of Net Working Capital Escrow Funds in
accordance with this Section 1.9(b), Section 1.10(d) and the Escrow Agreement.

1.10

Net Working Capital Adjustment.

(a)

Joint Inventory.  On or before the Closing Date, the Purchaser and the Company
shall jointly: (i) determine the Inventory items as of the Closing Date that are
slow moving, obsolete or of below standard quality, which shall be set forth on
Schedule 1.10(a) (collectively, the “Non-Conforming Inventory Items”); and (ii)
determine the physical quantities of Inventory items as of the Closing Date,
each of which determinations shall be final and binding on the parties
(collectively, the “Joint Inventory Determinations”).

(b)

Adjustment at Closing.  The Company shall (and the Stockholders shall cause the
Company to) prepare in consultation with the Purchaser and deliver to the
Purchaser, not less than one  (1) Business Day prior to the Closing Date, a
statement (the “Preliminary Net Working Capital Statement”) setting forth the
Company’s good faith estimated calculation of the Net Working Capital as of the
Closing, which shall be prepared: (i) consistent with the Company’s past
practices (which shall, other than as described in Section 2.4(a)(ii) of the
Company Disclosure Schedule, be in accordance with GAAP); and (ii) using the
same methodology and manner of calculation as the example calculation set forth
in Schedule 1.10(b), and include reasonable support for the calculations made
therein.  The Purchase Price paid at the Closing pursuant to Section 1.7 shall
be adjusted, dollar for dollar, up or down, as appropriate, to the extent that
the Net Working Capital set forth on the Preliminary Net Working Capital
Statement (the “Estimated Net Working Capital”) is greater than or less than
$4,850,000.

(c)

 Post-Closing Working Capital Statement.  As soon as reasonably practicable (and
in any event within sixty (60) days) after the Closing Date, the Purchaser shall
prepare and deliver to the Company and the Stockholders a statement
(the “Post-Closing Net Working Capital Statement”) setting forth its calculation
of the Net Working Capital as of the Closing, which statement shall be prepared:
(i) using the Joint Inventory Determinations; (ii) as to the method of valuing
Inventory, using the historical cost of each Inventory item on a
first-in/first-out basis applied in the same manner as was used in preparation
of the 2007 Financial Statements; (iii) consistent with the Company’s past
practices (which shall, other than as described in Section 2.4(a)(ii) of the
Company Disclosure Schedule, be in accordance with GAAP); and (iv) using the
same methodology and manner of calculation as the example calculation set forth
in Schedule 1.10(b), and include reasonable support for the calculations made
therein.  If the Company and the Stockholders disagree with the Post-Closing Net
Working Capital Statement, the Company and the Stockholders may, within ten (10)
Business Days after receipt thereof, notify the Purchaser in writing (the “Net
Working Capital Dispute Notice”), which Net Working Capital Dispute Notice shall
provide reasonable detail of the nature of each disputed item on the
Post-Closing Net Working Capital Statement and provide reasonable support for
each such position; provided, however, that the only bases for objection shall
be: (i) non-compliance with the standards set forth in this Section 1.10(c) for
the preparation of the Post-Closing Net Working Capital Statement or as set
forth in the definition of Net Working Capital; and (ii) computational errors.
 During such ten (10) Business Day period and any subsequent time period in
which the Post-Closing Net Working Capital Statement is being disputed as
provided in this Section 1.10(c), the Purchaser shall provide the Company and
the Stockholders and their representatives with reasonable access, upon
reasonable notice and during times mutually and reasonably agreeable to the
Purchaser, on the one hand, and the Company and the Stockholders, on the other
hand, to the books, records and working papers of the Business related to the
calculations underlying the Post-Closing Net Working Capital Statement.  Unless
the Company and the





11







Stockholders deliver a Net Working Capital Dispute Notice within ten (10)
Business Days after delivery of the Post-Closing Net Working Capital Statement,
such Post-Closing Net Working Capital Statement shall be conclusively deemed the
“Final Post-Closing Net Working Capital Statement,” shall be final and binding
upon all parties, and shall not be subject to dispute or review.  Any items or
calculations not disputed by the Company and the Stockholders in the Net Working
Capital Dispute Notice shall be conclusively deemed to have been agreed upon by
the Company and the Stockholders and shall be final and binding upon all parties
and shall not be subject to dispute or review.  For a period of fifteen (15)
days after receipt by the Purchaser of the Net Working Capital Dispute Notice,
the Purchaser, on the one hand, and the Company and the Stockholders, on the
other hand, shall use good faith commercially reasonable efforts to resolve the
disputed items between themselves and, if the parties are able to resolve all of
the disputed items during such time period, the Post-Closing Net Working Capital
Statement shall be revised to the extent necessary to reflect such resolution,
shall be conclusively deemed the “Final Post-Closing Net Working Capital
Statement”, shall be final and binding upon all parties, and shall not be
subject to dispute or review.  If the parties are unable to resolve all of the
disputed items within such fifteen (15) day period, the parties shall jointly
engage a nationally-recognized accounting firm reasonably acceptable to the
Purchaser, on the one hand, and the Company and the Stockholders, on the other
hand, with no relationship with any of the parties or any of their respective
Affiliates (the “Independent Accountants”) and submit the disputed items to the
Independent Accountants for resolution.  The Independent Accountants shall act
as experts and not arbiters and shall determine only those items on the
Post-Closing Net Working Capital Statement being disputed by the Purchaser, on
the one hand, and the Company and the Stockholders, on the other hand, as of the
time of engagement of the Independent Accountants.  The Purchaser, the Company
and the Stockholders shall instruct the Independent Accountants to not assign a
dollar amount to any item in dispute greater than the greatest dollar amount for
such item assigned by the Purchaser, on the one hand, or the Company and the
Stockholders, on the other hand (as applicable), or less than the dollar amount
for such item assigned by the Purchaser, on the one hand, or the Company and the
Stockholders, on the other hand (as applicable).  Promptly, but no later than
thirty (30) days after engagement, the Independent Accountants shall deliver a
written report to the Purchaser, the Company and the Stockholders as to the
resolution of the disputed items, which shall state the resulting determination
of the Final Net Working Capital.  The Post-Closing Net Working Capital
Statement as determined by the Independent Accountants shall be conclusively
deemed the “Final Post-Closing Net Working Capital Statement,” shall be final
and binding upon all parties and shall not be subject to dispute or review.  The
Net Working Capital as of the Closing set forth on the Final Post-Closing Net
Working Capital Statement is referred to herein as the “Final Net Working
Capital.”  The fees and expenses of the Independent Accountants incurred in
connection with the resolution of disputes pursuant to this Section 1.10(c)
shall be borne jointly and severally by the Company and the Stockholders unless
the Final Net Working Capital determined by the Independent Accountants is
greater by more than one-half of one percent (0.5%) than the Net Working Capital
proposed by the Purchaser in the Post-Closing Net Working Capital Statement, in
which case the fees and expenses of the Independent Accountant incurred in
connection with the resolution of disputes pursuant to this Section 1.10(c)
shall be borne by the Purchaser.

(d)

Post-Closing Net Working Capital Adjustment.  In addition to the Purchase Price
adjustment relating to Net Working Capital occurring at Closing pursuant to
Section 1.10(b), the Purchase Price shall be further adjusted, dollar for
dollar, up or down, as appropriate, by an amount (the “Net Working Capital
Adjustment Amount”) equal to the Final Net Working Capital minus the Estimated
Net Working Capital, which amount may be positive or negative, subject to the
following sentences of this Section 1.10(d).  If the Net Working Capital
Adjustment Amount is a negative number, there shall be a downward Net Working
Capital adjustment equal in amount to the absolute value of the Net Working
Capital Adjustment Amount (a “Downward Net Working Capital Adjustment”) and such
Downward Net Working Capital Adjustment shall be satisfied, within five (5)
Business Days after determination of the Final Net Working Capital, as follows:
(i) first, by release to the Purchaser of Net Working Capital





12







Escrow Funds; and (ii) second, to the extent that there are not sufficient Net
Working Capital Escrow Funds in the Net Working Capital Escrow Account to
satisfy such obligation in full, the Company and the Stockholders shall jointly
and severally pay the unsatisfied amount to the Purchaser by wire transfer of
immediately available funds.  If the Net Working Capital Adjustment Amount is a
positive number, there shall be an upward Net Working Capital adjustment equal
in amount to the absolute value of the Net Working Capital Adjustment Amount
(an “Upward Net Working Capital Adjustment”) and such Upward Net Working Capital
Adjustment shall be satisfied, within five (5) Business Days after determination
of the Final Net Working Capital, by payment by the Purchaser to the Company of
the Upward Working Capital Adjustment amount, by wire transfer of immediately
available funds.  If any payment required under this Section 1.10(d) is not made
in full within five (5) Business Days after determination of the Final Net
Working Capital, such payment will thereafter bear simple interest at a rate
equal to the prime rate in effect from time to time (as published in the Wall
Street Journal) plus two (2) percentage points, until paid in full.

(e)

Definitions.  As used in this Section 1.10: (i) “Net Working Capital” means the
Current Assets minus Current Liabilities; (ii) “Current Assets” means, solely to
the extent included in the Purchased Assets, any cash in the Assumed Bank
Accounts as of the Closing, short-term investments, accounts receivable,
accounts receivable accrued, inventory, deposits (including lease deposits),
retainers, work in process, prepaid expenses and other current assets of the
Company, in each case as determined consistent with the Company’s past practices
(which shall, other than as described in Section 2.4(a)(ii) of the Company
Disclosure Schedule, be in accordance with GAAP) (excluding: (A) any effects
from purchase accounting; and (B) any receivables from the Stockholders or any
other related parties); and (iii) “Current Liabilities” means, solely to the
extent included in the Assumed Liabilities, all accounts payable, accrued
expenses and other current liabilities of the Company, in each case as
determined consistent with the Company’s past practices (which shall, other than
as described in Section 2.4(a)(ii) of the Company Disclosure Schedule, be in
accordance with GAAP) (excluding: (A) any effects from purchase accounting; and
(B) any Liabilities of the Company that are satisfied in full at Closing
pursuant to Section 1.7).

(e)

Clarification.  For the avoidance of doubt, the parties agree and acknowledge
that any Net Working Capital adjustment pursuant to this Section 1.10 will not
preclude the Purchaser Indemnified Parties from recovering any indemnifiable
Losses in accordance with Article VII arising out of any breach of the
Stockholders’ representations and warranties set forth in Section 2.4, but the
Purchaser shall not be entitled to recover twice for the same matter.

1.11

Bulk Sales Laws.  The Company, the Stockholders and the Purchaser hereby waive,
to the fullest extent allowable under applicable law, compliance with the
requirements of the bulk sales or bulk transfer laws of any jurisdiction which
may be applicable to the transactions contemplated by this Agreement.

ARTICLE II
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

The Company and the Stockholders each hereby jointly and severally represent and
warrant to the Purchaser as follows:

2.1

Existence; Good Standing; Authority; Enforceability.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Louisiana and has all required power and authority to own
and operate its properties and to conduct its business, as presently conducted
and presently planned by the Company to be conducted.  The Company is duly
licensed or qualified to do business as a foreign corporation and is in good
standing in each jurisdiction listed on





13







Section 2.1(a) of the Company Disclosure Schedule, which constitute all
jurisdictions in which such license or qualification is necessary under the
applicable Law as a result of the conduct of the Company’s Business by the
Company, except where the failure to be so licensed or qualified or to be in
good standing would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  The Company has the required corporate
power and authority to execute and deliver this Agreement and the other
documents contemplated hereby (collectively, the “Transaction Documents”), to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and the other Transaction Documents by the Company, the
performance by the Company of its obligations hereunder and thereunder, and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all required corporate action on the part of the Company
(including approval by the Company’s board of directors and stockholders), and
no other corporate authorization or proceedings on the part of the Company
(including approval by the Company’s board of directors and stockholders) are
required therefor.  This Agreement and the other Transaction Documents to which
the Company is a party, have each been duly executed and delivered by the
Company and, assuming the due authorization, execution and delivery of this
Agreement and such other Transaction Documents by the Purchaser and the
Stockholders (as applicable), this Agreement and, except as set forth on Section
2.1(b) of the Company Disclosure Schedule,  such other Transaction Documents
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except for the Equitable
Exceptions.  Correct and complete copies of the Company’s Organizational
Documents and minutes reflecting all meetings and consents in lieu of meetings
of the Company’s board of directors, any committees thereof, and the Company’s
stockholders have been supplied by the Company to the Purchaser.  The books of
account, stock records, minute books and other records of the Company are
accurate, up to date and complete, and have been maintained in all material
respects in accordance with prudent business practices and all applicable Laws.
 The Company is not in default under or in violation of any provision of its
Organizational Documents or any resolution adopted by the Company’s board of
directors, any committee thereof, or its stockholders.

2.2

Capitalization; Subsidiaries.

(a)

The authorized capital stock of the Company consists of fifty thousand (50,000)
shares of Common Stock, no par value per share, consisting of Class A Common
Stock of the Company (“Class A Common Stock”) and Class B Common Stock of the
Company (“Class B Common Stock”), of which: (i) the only issued and outstanding
shares of Class A Common Stock are the ninety-eight (98) shares of Class A
Common Stock held by Lore, both individually and as Trustee of the Lore Trusts;
and (ii) the only issued and outstanding shares of Class B Common Stock are the
eight (8) shares of Class B Common Stock held by Hebert.  All of the issued and
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, and none of them were issued in violation
of any pre-emptive rights, rights of first offer or first refusal or similar
rights, or in violation of the Securities Act or any other applicable securities
Law.  There are no outstanding options, warrants, Contracts or other rights of
any kind, whether written or oral, to acquire (including securities exercisable
or exchangeable for or convertible into) any shares of any class of capital
stock of the Company (or securities convertible into or exchangeable or
exercisable for any such shares).  There are no Contracts to which the Company
or any other Person is a party with respect to: (i) voting of any shares of
capital stock of the Company (including any proxy or director nomination
rights); or (ii) transfer of any shares of capital stock of the Company
(including any right of first refusal, drag-along, tag-along and pre-emptive
rights).  There are no stock option, stock incentive or other plans, programs,
arrangements or Contracts (whether written or oral) providing for the issuance
or grant of options to purchase or acquire shares of capital stock of the
Company, restricted stock, stock appreciation rights, phantom stock or any other
interest or right in respect of or concerning any capital stock of the Company.
 The Company has no





14







obligation (contingent or otherwise) to purchase, redeem, retire, call or
otherwise acquire any shares of its capital stock or any interest or right in
respect of or concerning any capital stock of the Company.

(b)

The Company does not own or control, directly or indirectly, any capital stock
or other equity interest in any other Person.  The Company is not a successor in
interest to any other Person, whether by merger, consolidation or other business
combination, reorganization, acquisition of assets or otherwise.

2.3

No Conflict; Consents and Approvals.

(a)

Neither the execution, delivery and performance by the Company and the
Stockholders of this Agreement and the other Transaction Documents to which they
are a party, nor the consummation by the Company and the Stockholders of the
transactions contemplated hereby and thereby in accordance with the provisions
hereof and thereof does or will: (i) conflict with, violate or result in a
breach of any of the Organizational Documents of the Company; (ii) materially
violate, materially conflict with, result in a material breach of any provision
of, constitute a default (or an event which, with or without the giving of
notice or lapse of time, or both, would constitute a default) under, result in a
loss of any material right or material benefit under, require the consent of the
other party or parties thereto under, result in the termination of, accelerate
the performance required by, or (except as set forth in Section 2.3(b) of the
Company Disclosure Schedule) result in the other party or parties thereto having
a right of termination, amendment, modification, cancellation or acceleration
under, any Contract to which the Company is a party or to which any of its
property is subject; (iii) materially violate any Law or Order applicable to the
Company or any of its assets or properties; (iv) result in the creation or
imposition of any Lien upon any of the assets or properties of the Company or
upon any of the shares of Company capital stock; (v) result in the vesting of,
the payment of, or the creation of any obligation, whether absolute or
contingent, to vest or pay, on behalf of the Company, any equity or
equity-related grant, bonus, severance, termination, “golden parachute” or other
similar payment (including any “double-trigger” rights), whether pursuant to a
Contract or under applicable Law, with respect to any current or former
employee, officer or director of the Company or any other Person; (vi) give any
Governmental Entity the right to revoke, suspend, modify or terminate any
Company Permit; or (vii) give any Governmental Entity or other Person the right
to challenge any of the transactions contemplated by this Agreement.

(b)

Except as set forth on Section 2.3(b) of the Company Disclosure Schedule, the
execution, delivery and performance by the Company and the Stockholders of this
Agreement and the other Transaction Documents to which they are a party, and the
consummation by the Company and the Stockholders of the transactions
contemplated hereby and thereby in accordance with the provisions hereof and
thereof will not: (i) require any consent, waiver, approval, authorization,
order or permit of, declaration, filing or registration with, other action by,
or notification to, any Governmental Entity; or (ii) require the consent,
waiver, approval, authorization, notification or action of, by or to (as
applicable) any other Person pursuant to any Contract to which the Company is a
party or to which any of its property is subject.  The Company has, on or prior
to the Closing, given all notices, made all filings and obtained all consents
set forth on Schedule 1.8(a)(v).

2.4

Financial Statements; Undisclosed Liabilities; Accounts Receivable; Inventory;
Financial Controls.

(a)

Attached as Section 2.4(a)(i) of the Company Disclosure Schedule are correct and
complete copies of: (i) the unaudited balance sheet of the Company as of
December 31, 2006 and related unaudited statements of income, shareholders’
equity and cash flows for the year ended December 31, 2006  (the “2006 Financial
Statements”); and (ii) the unaudited balance sheet of the Company as of December
31, 2007 and the related unaudited statements of income, shareholders’ equity
and cash flows





15







for the year ended December 31, 2007 (the “2007 Financial Statements” and,
collectively with the 2006 Financial Statements, the “Financial Statements”).
 Except as set forth on Section 2.4(a)(ii) of the Company Disclosure Schedule,
the Financial Statements have been prepared in accordance with GAAP consistently
applied throughout the periods indicated therein, have been prepared in
accordance with the books and records of the Company, and present fairly, in all
material respects, the financial condition, results of operations and cash flows
of the Company as of the respective dates and during the respective periods
indicated therein.  The Company is not a party to, and it does not otherwise
have any Liabilities under, any off-balance sheet arrangements.

(b)

Except for: (i) Liabilities set forth on the 2007 Financial Statements; (ii)
Liabilities incurred after December 31, 2007 in the ordinary course of business
(none of which results from or relates to any breach of contract, breach of
warranty, tort, infringement or violation of Law), which are not material,
either individually or in the aggregate; and (iii) Liabilities set forth on
Section 2.4(b) of the Company Disclosure Schedule, the Company has no material
Liabilities.

(c)

Except: (i) for trade payables incurred in the ordinary course of business and
either set forth on the 2007 Financial Statements or incurred since the date of
the 2007 Financial Statements (none of which results from or relates to any
breach of contract, breach of warranty, tort, infringement or violation of law);
and (ii) as set forth on Section 2.4(c) of the Company Disclosure Schedule, the
Company has no Indebtedness.

(d)

All of the Acquired Accounts Receivable: (i) represent valid obligations of
customers of the Company arising from bona fide transactions entered into in the
ordinary course of business; and (ii) are current and collectible in full,
without any counterclaim or set off, when due (and in no event later than ninety
(90) days after the Closing Date), subject to any allowance for doubtful
accounts set forth in the 2007 Financial Statements.  Except as set forth on
Section 2.4(d)(i) of the Company Disclosure Schedule, no Person has any Lien on
any of the Acquired Accounts Receivable or any part thereof, and no Contract
concerning any deduction, free goods, discount or other deferred price or
quantity adjustment has been made with respect to any such Acquired Accounts
Receivable.  Except as set forth on Section 2.4(d)(ii) of the Company Disclosure
Schedule, no accounts payable of the Company have been outstanding for more than
ninety (90) days.

(e)

The Company has not modified the terms of, discounted, set off or accelerated
the collection of any of the accounts receivable of the Company within the one
(1) year period prior to the date of this Agreement.  Except as set forth on
Section 2.4(e) of the Company Disclosure Schedule, the Company has not delayed
any of the payment terms or otherwise paid any of the accounts payable of the
Company outside the ordinary course of the Company’s business consistent with
past practice within the one (1) year period prior to the date of this
Agreement.

(f)

All of the inventory of the Company (“Inventory”) other than the Non-Conforming
Inventory is of a quality and quantity usable and, with respect to finished
goods, saleable in the ordinary course of business consistent with past
practices, subject to reserves for slow moving, obsolete or below standard
quality items that have been, except as set forth on Section 2.4(a)(ii) of the
Company Disclosure Schedule, established in accordance with GAAP.  The aggregate
value of the Inventory as reflected in the balance sheet included in the 2007
Financial Statements, as adjusted through the date of this Agreement, has been
written down on the books of account of the Company to realizable market value
or adequate reserves have been provided therein in accordance, except as set
forth on Section 2.4(a)(ii) of the Company Disclosure Schedule, with GAAP.
 Section 2.4(f)(i) of the Company Disclosure Schedule lists all of the Inventory
as of the Closing Date and, with respect to Inventory owned by or held for the
account of a customer, identifies such customer and Inventory in reasonable
detail, and specifies the location of such Inventory.  Schedule 1.10(a)
specifically identifies all items of Inventory





16







that are slow moving, obsolete or of below standard quality.  Except: (i) for
Inventory in transit in the ordinary course of business consistent with past
practices; and (ii) as set forth on Section 2.4(f)(iii) of the Company
Disclosure Schedule, all Inventory is located at the Company’s Marrero, LA
facility.

(g)

The Company maintains books and records that, in all material respects,
accurately and completely reflect its assets and liabilities.  To the Company’s
Knowledge, the Company maintains internal accounting controls that are
sufficient to provide reasonable assurance that: (i) transactions are executed
only in accordance with management’s authorization; (ii) except as set forth on
Section 2.4(a)(ii) of the Company Disclosure Schedule, transactions are recorded
as necessary to permit preparation of the financial statements of the Company in
accordance with GAAP and to maintain accountability for the assets and
liabilities of the Company; (iii) receipts and expenditures of the Company are
executed only in accordance with management’s authorization; (iv) unauthorized
acquisition, disposition or use of assets is prevented or timely detected; and
(v) accounts, notes and other receivables are recorded accurately, and proper
and adequate procedures are implemented to effect the collection thereof on a
current and timely basis.  To the Company’s Knowledge, except as set forth on
Section 2.4(g) of the Company Disclosure Schedule, there are no weaknesses in
the design or operation of such internal accounting controls that could
materially adversely affect the ability of the Company to initiate, record,
process and report financial data.

2.5

Absence of Certain Changes.  Since December 31, 2007, there has not been any
event or change in the Company’s Business which has had or could reasonably be
expected to have a Material Adverse Effect.  Without limiting the generality of
the foregoing, except as set forth in Section 2.5 of the Company Disclosure
Schedule, since December 31, 2007, the Company has conducted its business and
affairs only in the ordinary course of business consistent with past practice,
and the Company has not:  

(a)

entered into, amended, modified, waived any rights under, or terminated any
Material Contract;

(b)

made any capital expenditure(s) or entered into any commitment therefor that
involve more than $25,000 individually or $50,000 in the aggregate;

(c)

issued any capital stock of the Company or any security that is convertible into
or exercisable or exchangeable for any capital stock of the Company, redeemed or
otherwise acquired any capital stock of the Company, declared or paid any
dividend or made any distribution or payment in respect of any capital stock of
the Company, split, combined or reclassified any capital stock of the Company,
or amended any of its Organizational Documents;

(d)

except as set forth on Section 2.5(d) of the Company Disclosure Schedule, paid
any bonus to, or changed any salary of, any of its employees, officers or
directors;

(e)

entered into, amended, modified, waived or terminated any Company Benefit Plan
or entered into any collective bargaining agreement;

(f)

made any loan or advance to any Person, other than: (i) the extension of trade
credit to customers of the Company in the ordinary course of business consistent
with past practice; and (ii) advances to employees, officers and directors of
the Company to cover reimbursable travel and similar business expenses in the
ordinary course of business consistent with past practice and not exceeding
$5,000 with respect to any single Person and $10,000 in the aggregate;

(g)

entered into any transaction that would be required to be disclosed under
Section 2.21 (Related Party Transactions);





17







(h)

sustained any material damage to or destruction or loss of any material property
owned or used by the Company, whether or not covered by insurance, or waived or
released any right of material value;

(i)

incurred any Indebtedness or redeemed, retired or prepaid any Indebtedness, in
each case other than trade payables incurred and paid in the ordinary course of
business consistent with past practice;

(j)

guaranteed any obligation of any other Person;

(k)

sold, encumbered or otherwise transferred any tangible or intangible assets
outside the ordinary course of business consistent with past practice;

(l)

made any change in the accounting methods, practices or principles used by the
Company (including methods for calculating any bad debt, contingency or other
reserve for accounting, financial reporting or Tax purposes), other than changes
that were required by GAAP or applicable Law;

(m)

acquired or agreed to acquire by merging or consolidating with, or by way of any
other business combination, or by purchasing or exchanging any material portion
of the capital stock, other equity interests or assets of, or by any other
manner, any other Person;

(n)

commenced any Proceeding against any other Person or received written notice of
the commencement of any Proceeding against the Company, or settled or
compromised any Proceeding; or

(o)

committed or agreed to any of the foregoing.

2.6

Material Contracts.  Section 2.6 of the Company Disclosure Schedule sets forth a
correct and complete list of all Contracts that are material to the Company’s
Business, as it is presently conducted and proposed by the Company to be
conducted (collectively, the “Material Contracts”).  Without in any way limiting
the generality of such term, the Material Contracts include:

(a)

any Contract under which the Company: (i) sold or purchased products or services
pursuant to which the aggregate of payments due to or from the Company,
respectively, in the one (1) year period ending on the date of this Agreement,
was equal to or exceeded $100,000; or (ii) anticipates selling or purchasing
products or services during the one (1) year period after the date of this
Agreement in which the aggregate payments due to or from the Company,
respectively, for such products or services are expected to equal or exceed
$100,000;

(b)

any Contract with any current or former employee, officer or director of, or
consultant or independent contractor to, the Company, including Contracts
concerning severance and similar matters;

(c)

any Contract under which the Company has agreed to indemnify any other Person or
directly or indirectly guaranteed or otherwise agreed to be responsible for any
Liabilities of any other Person;

(d)

any Contract that contains a covenant not to compete or any other Contract
limiting or restricting the ability of the Company to enter into or engage in
any market or line of business, to operate in any area or territory, or to
solicit or hire employees or other Persons;





18







(e)

any Contract under which the Company is the beneficiary of any non-competition,
non-solicitation or similar rights;

(f)

any Contract which cannot be terminated without penalty or payment within ninety
(90) days by the Company;

(g)

any Contract involving or resulting in a commitment of Company to make a capital
expenditure or to purchase a capital asset involving at least $25,000;

(h)

any lease or similar agreement pursuant to which: (i) the Company is the lessee
of, or holds or uses, any machinery, equipment, vehicle or other tangible
personal property owned by any third Person for annual rent or similar payments
in excess of $25,000; or (ii) the Company is the lessee of, or holds or uses,
any real property owned by any third Person;

(i)

any license agreement or other Contract relating to Business Intellectual
Property;

(j)

any Contract establishing a partnership or joint venture or other cooperative
undertaking;

(k)

any asset purchase agreements, stock purchase agreements, and other equity
financing, acquisition or divestiture agreements and similar Contracts,
including any Contracts relating to the sale, lease or disposal of any material
properties or assets of the Company;

(l)

any Contract relating to Indebtedness;

(m)

any Contract which is not made in the ordinary course of business; and

(n)

all Contracts to enter into any of the foregoing.

Each of the Material Contracts has been duly authorized and executed by the
Company and, to the Company’s Knowledge, the other party thereto, is in full
force and effect and represents a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms against the Company and, to
the Company’s Knowledge, the other parties thereto.  The Company is not in
breach of, or default under, any Material Contract and, to the Company’s
Knowledge, no other party to any Material Contract is in breach thereof or
default thereunder.  No event has occurred or condition exists which, with or
without the giving of notice or the lapse of time, or both, would constitute a
breach or default by the Company or, to the Company’s Knowledge, the other
parties thereto, under any Material Contract.  The Company has not received any
notice alleging that it has breached or violated, or is in default under, any of
the Material Contracts.  Correct and complete copies of each Material Contract
have been supplied by the Company to the Purchaser.

2.7

Litigation.  There are no Proceedings pending or, to the Knowledge of the
Company, threatened against the Company or any of its properties or any of its
officers or directors (in their capacities as such) and, to the Knowledge of the
Company, there are no existing facts or circumstances that could reasonably be
expected to result in any such Proceeding.  The Company is not currently and has
never been subject to any Order.  During the five (5) year period prior to the
date of this Agreement, there has not been, and there are not currently, any
internal investigations or inquiries conducted by or with respect to the Company
or any of its employees, officers or directors, or any third-party or
Governmental Entity at the request of any of the foregoing, concerning any
financial, accounting, Tax,





19







conflict of interest, self-dealing, fraudulent or deceptive conduct or other
misfeasance or malfeasance issues.

2.8

Taxes.

(a)

All Tax Returns required to be filed with any Governmental Entity by the Company
or with respect to the Business or the Purchased Assets have been timely filed
and were correct and complete in all material respects.  All Taxes due and
payable by the Company or with respect to the Business or the Purchased Assets
(whether or not shown on any Tax Return) have been timely paid in full.  The
Company is not currently the beneficiary of, and has not applied for, any
extension of time within which to file any Tax Return.  No claim has ever been
made by any Governmental Entity in a jurisdiction: (i) in which the Company does
not file Tax Returns that the Company or a Stockholder (with respect to the
Company) is or may be subject to Tax or required to file Tax Returns in that
jurisdiction; (ii) where the Company or any Stockholder (with respect to the
Company) files Tax Returns but does not compute its Tax on the basis of its net
income attributable to such jurisdiction, that it is or may be subject to tax on
the basis of its net income attributable to such jurisdiction; or (iii) in which
the Company files Tax Returns but a Stockholder (with respect to the Company)
does not file Tax Returns that such Stockholder is or may be subject to Tax or
required to file Tax Returns with respect to the Company in that jurisdiction,
and, to the Company’s Knowledge, there is no valid basis on which a Governmental
Entity could assert such a claim.  To the Company’s Knowledge, the Company does
not conduct business in any jurisdiction in a manner that could reasonably
result in a requirement to file a Tax Return in that jurisdiction of a type that
the Company has not filed previously, or to pay Taxes to that jurisdiction on a
basis different from the basis, if any, on which it previously paid Taxes to
that jurisdiction.

(b)

The Company has withheld and paid all Taxes required to have been withheld and
paid by the Company in connection with any amounts paid or owing, or any income
or gain allocated, to any current or former employee, independent contractor,
creditor, stockholder or other Person, and has timely and properly completed and
filed the Forms W-2 and 1099, Schedules K-1 (or comparable schedules under
state, local or foreign Tax Law) or other Returns or reports required with
respect thereto.

(c)

No dispute concerning any Tax Liability of the Company or with respect to the
Business or the Purchased Assets is pending or, to the Company’s Knowledge,
threatened.  With respect to Taxes for which the statute of limitations remains
open, the Company has not received from any Governmental Entity: (i) any notice
indicating an intent to open a Tax audit or other review; (ii) any request for
information related to Tax matters; or (iii) any notice of deficiency or
proposed adjustment for any amount of Tax proposed, asserted or assessed against
the Company or with respect to the Business or the assets or properties of the
Company.  The Company has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency of a Tax.

(d)

The Company has supplied to the Purchaser: (i) a complete and correct list of
all Tax Returns filed with respect to the Company for Taxable periods for which
the statute of limitations remains open, indicating any of such Tax Returns that
have been audited or are currently being audited; and (ii) complete and accurate
copies of all material Tax Returns of the Company, and of all examination
reports and statements of deficiencies payable by, assessed against or agreed to
by the Company with respect to such Tax Returns, for all Tax periods as to which
the statute of limitations remains open.

(e)

The Company has never obtained from a Governmental Entity any ruling with
respect to Taxes.  There is no pending request by the Company for a ruling by a
Governmental Entity with respect to Taxes.





20







(f)

The Company has no Liability for the Taxes of any other Person, whether as a
transferee or successor, under any provision of any Law, by Contract or
otherwise.

(g)

None of the Assumed Liabilities, individually or in the aggregate, could
obligate the Company to make a payment that would not be deductible by reason of
Code section 280G or would be subject to Code section 4999.

(h)

There are no Liens on any of the Company’s assets that arose in connection with
any failure (or alleged failure) to pay any Tax.

(i)

No Company Benefit Plan is, and the Company is not otherwise party to any
 Contract or other plan or arrangement that is, a “nonqualified deferred
compensation plan” subject to Code section 409A.  The Company has no actual or
potential Liability to reimburse or otherwise “gross-up” any Person for any
interest or additional tax imposed pursuant to Code section 409A(a)(1)(B).

2.9

Employee Benefit Plans.

(a)

Correct and complete copies of all documents comprising Company Benefit Plans,
including all plan documents, trusts and summary plan descriptions, as
applicable, and the most recent annual report on IRS Form 5500, if applicable,
have been supplied by the Company to the Purchaser and are listed in Section
2.9(a) of the Company Disclosure Schedule.   

(b)

All Company Benefit Plans are valid and binding and in full force and effect and
there are no material defaults thereunder.  Each Company Benefit Plan complies
in all material respects with all applicable provisions of ERISA, the Code and
other applicable Law.  Any “employee pension benefit plan” (within the meaning
of Section 3(2) of ERISA) maintained by the Company which is intended to be
qualified under Section 401(a) of the Code has, to the extent applicable,
received a determination letter from the IRS evidencing such qualification,
remains qualified under Code section 401(a), and no event has occurred that will
or could give rise to disqualification or loss of tax-exempt status of any such
plan or trust under Code sections 401(a) or 501(a).  The Company does not
provide any retiree health and life benefits under any Company Benefit Plan,
other than continuation coverage required under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.  There are no pending or, to the
Knowledge of the Company, threatened Proceedings relating to any of the Company
Benefit Plans.  The Company has not engaged in, or failed to engage in, a
transaction with respect to any Company Benefit Plan that is reasonably likely
to subject the Company to a tax or penalty imposed by either Section 4975 or
4980B of the Code or Section 502(i), 502(c), 502(1) and 601 through 608 of
ERISA.

(c)

No Company Benefit Plan subject to Title IV of ERISA (including any
“multiemployer plan” as defined in ERISA) has been sponsored or contributed to
by the Company or any Person that is a member of a “controlled group of
corporations” or is under “common control” with the Company (within the meaning
of Section 414(b) or (c) of the Code) during the six (6) year period preceding
the date of this Agreement.

(d)

All contributions required to be made, and claims to be paid, under the terms of
any Company Benefit Plan have been timely made or reserves therefor on the
Financial Statements have been established, which reserves are adequate in all
material respects.

(e)

Except as set forth on Section 2.9(e) of the Company Disclosure Schedule, each
Company Benefit Plan can be terminated by the Company within a period of thirty
(30) days following





21







the Closing Date, without any additional contribution to such Company Benefit
Plan or the payment of any compensation or other amount or causing the vesting
or acceleration of any benefits.

(f)

None of this Agreement, the transactions contemplated hereby, or any other
agreement, plan (including any Company Benefit Plans), arrangement or other
Contract covering any “disqualified person” with respect to the Company, will
give rise directly or indirectly to the payment to a “disqualified person” with
respect to the Company of any amount that would be a “parachute payment” (within
the meaning of Section 280G(b) of the Code) when considered collectively with
payments to such person under any other such agreements, plans, arrangements or
other Contracts.  There is no written or unwritten agreement, plan, arrangement
or other Contract by which the Company is bound to compensate any employee of
the Company for excise taxes paid pursuant to Section 4999 of the Code.

2.10

Labor Matters.

(a)

The Company is in compliance, in all material respects, with all Laws governing
the employment of labor, including all such Laws relating to wages, hours,
collective bargaining, discrimination, civil rights, safety and health
(including OSHA and comparable state and local Laws), workers’ compensation and
the collection and payment of withholding and/or Social Security Taxes and
similar Taxes (collectively, “Labor Laws”).  The Company has, during the five
(5) year period prior to the date of this Agreement, conducted the Business in
compliance, in all material respects, with all applicable Labor Laws.  No
investigation, review or proceeding by any Governmental Entity with respect to
the Company in relation to any actual or alleged violation of any Labor Law is
pending or, to the Knowledge of the Company, threatened, nor has the Company
received any notice from any Governmental Entity indicating an intention to
conduct the same.

(b)

There are no collective bargaining or other labor union agreements to which the
Company is a party or by which it is bound.  To the Knowledge of the Company,
the Company has not encountered any labor union organizing activity, or had any
actual or threatened employee strikes, work stoppages, slowdowns or lockouts.
 There are no unfair labor practice charges, grievances or complaints pending
or, to the Knowledge of the Company, threatened, by or on behalf of any employee
or group of employees of the Company.  To the Company’s Knowledge, none of the
Company’s employees plans to terminate his or her employment with the Company
within one (1) year after the date of this Agreement or in connection with the
transactions contemplated by this Agreement (except as provided in
Section 5.3(a)).  The Company is not involved in any Proceeding involving any
allegation of violation of applicable Law by the Company in connection with the
Company’s employment or termination of any current or former employee, officer,
director or consultant, the Company has not received any notice from any current
or former employee, officer, director or consultant (or any of their respective
legal counsel or other representatives) alleging any such violation and, to the
Company’s Knowledge, there is no basis for any such Proceeding.  The Company has
not, within the five (5) year period prior to the date of this Agreement,
entered into a settlement agreement or otherwise settled or compromised any
Proceeding or threatened Proceeding involving any allegation of violation of
applicable Law by the Company in connection with the Company’s employment or
termination of any employee, officer, director or consultant.

(c)

The Company has not effectuated: (i) any “plant closing” (as defined in the WARN
Act) affecting any site of employment or one or more facilities or operating
units within any site of employment of the Company; or (ii) any “mass layoff”
(as defined in the WARN Act) affecting any site of employment or facility of the
Company and the transactions contemplated by this Agreement will not constitute
a “plant closing” or “mass layoff”.





22







(d)

Section 2.10(d)(i) of the Company Disclosure Schedule sets forth a correct and
complete description of each Contract concerning payment of commissions or
similar payments between the Company and any current or former employee, officer
or director of, or consultant to, the Company.  Section 2.10(d)(ii) of the
Company Disclosure Schedule sets forth a correct and complete list of each
Contract relating to employment, change in control, severance, termination and
similar matters between the Company and any current or former employee, officer
or director of, or consultant to, the Company.  Correct and complete copies of
each of the Contracts set forth on Section 2.10(d)(i) of the Company Disclosure
Schedule and Section 2.10(d)(ii) of the Company Disclosure Schedule that are
written have been supplied by the Company to the Purchaser.  Summaries
describing in reasonable detail the terms and conditions of each of the
Contracts set forth on Section 2.10(d)(i) of the Company Disclosure Schedule and
Section 2.10(d)(ii) of the Company Disclosure Schedule that are oral have been
supplied by the Company to the Purchaser.

2.11

Real Property and Tangible Assets.

(a)

The Company does not own any real property.  Section 2.11(a) of the Company
Disclosure Schedule sets forth a correct and complete list of all real property
leased by the Company (the “Leased Real Property”).  The Leased Real Property is
sufficient for operation of the Company’s Business, as presently conducted and
proposed by the Company to be conducted.  Correct and complete copies of all
leases for Leased Real Property (“Real Estate Leases”) have been provided by the
Company to the Purchaser.  With respect to each Real Estate Lease: (i) the
Company has good, valid and enforceable leasehold interests to the leasehold
estate in the Leased Real Property granted to it pursuant to the applicable Real
Estate Lease, subject to the Equitable Exceptions; (ii) each of the Real Estate
Leases has been duly authorized and executed by the Company and, to the
Company’s Knowledge, the other party thereto, and is in full force and effect;
and (iii) neither the Company nor, to the Company’s Knowledge, the other party
thereto, is in material breach of any of the Real Estate Leases and no event has
occurred or condition exists which, with or without the giving of notice or the
lapse of time, or both, would constitute a material breach by the Company or, to
the Company’s Knowledge, the other party thereto.  None of the Real Estate
Leases is subject to or encumbered by any Lien or other restriction that impairs
or restricts the use by the Company of the property as now conducted, except for
mortgages, deeds of trust and similar Liens securing indebtedness of the
applicable landlord.  The Company is current with the payment of rent on all
Leased Real Properties.  The Company is not now, and has not during the five (5)
year period preceding the date of this Agreement been, involved in any
Proceeding or, to the Company’s Knowledge, threatened Proceeding with any of its
landlords.  The landlord under each Real Estate Lease has performed, in all
material respects, all maintenance obligations required under such Real Estate
Lease.  All of the buildings, structures and improvements thereon pursuant to
which the Company operates the Business are in good operating condition,
reasonable wear and tear excepted, have been maintained in accordance with good
industry practice, and, to the Company’s Knowledge, are suitable for the uses
for which they are presently being used in the Business.

(b)

The Purchased Assets constitute all the assets necessary for the Purchaser to
conduct the Business, as conducted and proposed to be conducted by the Company
as of the Closing.  The Company owns or leases all tangible assets necessary for
the conduct of the Business, as presently conducted and proposed by the Company
to be conducted.  All tangible assets used in the conduct of the Business are
either reflected on the 2007 Financial Statements or were acquired since
December 31, 2007, other than assets and properties sold since December 31, 2007
in the ordinary course of business consistent with past practices.  To the
Company’s Knowledge, the plant, machinery and equipment of the Company are in
good operating condition, reasonable wear and tear excepted, have been
maintained in accordance with good industry practice and are suitable for the
uses for which they are presently being used in the Business.  There are no
pending or, to the Company’s Knowledge, threatened, condemnation





23







or similar proceedings against the Company or otherwise relating to any of its
properties or assets and the Company has not received any notice of the same

(c)

Except as set forth on Section 2.11(c) of the Company Disclosure Schedule, the
Company has good title to or, with respect to leased assets, valid and
enforceable leasehold interests in, all of the Purchased Assets, free and clear
of any Liens.  

(d)

EXCEPT AS OTHERWISE PROVIDED IN THIS ARTICLE II, THE SALE, TRANSFER AND
CONVEYANCE OF THE PURCHASED ASSETS WHICH ARE TANGIBLE ASSETS   (INCLUDING ALL
PLANT MACHINERY OR EQUIPMENT), ARE BEING MADE ON AN “AS IS-WHERE IS” BASIS
WITHOUT ANY WARRANTY, GUARANTEE OR REPRESENTATIONS BY THE COMPANY OR THE
STOCKHOLDERS AS TO THE CONDITION OF SUCH PURCHASED ASSETS.  EXCEPT AS OTHERWISE
PROVIDED IN THIS ARTICLE II, THE COMPANY AND THE STOCKHOLDERS HEREBY EXPRESSLY
DISCLAIM, AND THE PURCHASER HEREBY EXPRESSLY WAIVES: (I) ANY AND ALL OTHER
WARRANTIES WHATSOEVER, EITHER ORAL OR WRITTEN, EXPRESS OR IMPLIED, MADE BY ANY
PERSON OR ENTITY OR IMPLIED BY LAW WITH RESPECT TO THE CONDITION OF SUCH
PURCHASED ASSETS OR ANY COMPONENTS OR PARTS OR CONTENTS THEREOF; AND (II) ANY
AND ALL WARRANTIES WITH RESPECT TO THE FITNESS OR SUITABILITY OF SUCH PURCHASED
ASSETS FOR PURCHASER’S BUSINESS OR ANY OTHER PARTICULAR OR GENERAL USE OR
PURPOSE, INCLUDING ANY AND ALL WARRANTIES WHATSOEVER UNDER LA. CIVIL CODE ARTS.
2475 AND 2520 THROUGH 2548 OR ANY OTHER PROVISION OF LAW.  THE PURCHASER
ACKNOWLEDGES AND AGREES THAT THE FOREGOING DISCLAIMERS AND WAIVER OF WARRANTIES
HAVE BEEN FULLY EXPLAINED TO THE PURCHASER AND THAT THE PURCHASER UNDERSTANDS
SUCH DISCLAIMERS AND WAIVERS.  THE PURCHASER, THE COMPANY AND THE STOCKHOLDERS
JOINTLY ACKNOWLEDGE AND AGREE THAT THE FOREGOING WAIVERS AND DISCLAIMERS ARE OF
THE ESSENCE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THAT SUCH
TRANSACTION WOULD NOT OTHERWISE HAVE BEEN ENTERED INTO OR CONSUMMATED WITHOUT
SUCH WAIVERS AND DISCLAIMERS.

2.12

Intellectual Property.

(a)

Section 2.12(a) of the Company Disclosure Schedule contains a correct and
complete list of all Business Intellectual Property, specifying: (i) the
Business Intellectual Property that is owned by the Company (“Owned Business
Intellectual Property”); and (ii) the Business Intellectual Property that is
licensed by the Company (“Licensed Business Intellectual Property”).  The
Company has provided to the Purchaser correct and complete copies of all
documents in the Company’s possession relating to the Business Intellectual
Property.

(b)

The Business Intellectual Property constitutes all of the Intellectual Property
Rights necessary for the Purchaser to conduct the Business, as presently
conducted and as proposed by the Company to be conducted.  The Company solely
owns all Owned Business Intellectual Property free and clear of all Liens.  With
respect to each item of Licensed Business Intellectual Property, the Company is
party to a valid and enforceable written license agreement with the owner or
licensor of such Licensed Business Intellectual Property, each of the which has
been duly authorized and executed by the Company and, to the Company’s
Knowledge, the other party thereto, and is in full force and effect and neither
the Company nor, to the Company’s Knowledge, the other party thereto, is in
material breach thereof nor, to the Company’s Knowledge, has any event has
occurred or condition exists which, with or without the giving of notice or the
lapse of time, or both, would constitute a material breach by the Company or the
other party thereto.  Except as set forth on Section 2.12(b) of the Company
Disclosure Schedule: (i) the





24







Company has taken all necessary actions to maintain and protect the Owned
Business Intellectual Property, each item of Owned Business Intellectual
Property is valid, subsisting, in full force and effect and has not been
abandoned or passed into the public domain, and all necessary registration,
maintenance and renewal documentation and fees in connection with such item of
Owned Business Intellectual Property have been timely filed with appropriate
authorities and paid; and (ii) to the Company’s Knowledge, each item of Licensed
Business Intellectual Property is valid, subsisting, in full force and effect,
and all necessary registration, maintenance and renewal documentation and fees
in connection with such item of Licensed Business Intellectual Property have
been timely filed with appropriate authorities and paid.

(c)

Except as set forth on Section 2.12(c) of the Company Disclosure Schedule, the
Company is not contractually obligated to make any payment (including licensing
fees and royalties) to any Person in connection with its use of any of the
Business Intellectual Property.  The operation of the Company’s Business, as
presently conducted and as proposed by the Company to be conducted, does not
infringe on or misappropriate any Intellectual Property Rights of any other
Person.  There have been no claims made against or notices otherwise provided to
the Company asserting the infringement, invalidity, misuse or unenforceability
of any of the Business Intellectual Property (including any demand or request
that the Company license any rights from a third party).  To the Company’s
Knowledge, no Person is infringing on or misappropriating any of the Business
Intellectual Property.  The Company has not received any notice and does not
otherwise have any Knowledge that any Business Intellectual Property is subject
to any Proceeding or Order that restricts in any manner the use, transfer or
licensing thereof by the Company or could reasonably be expected to affect the
validity, use or enforceability of such Business Intellectual Property.

(d)

Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will require any consent of, or any payment to,
any third party in connection with, or cause the termination of, any of the
Business Intellectual Property or affect the Purchaser’s ability to use the
Business Intellectual Property in the manner presently used by the Company and
planned by the Company to be used.

2.13

Environmental Matters.  

(a)

The Company is in compliance, in all material respects, with all applicable
Environmental Laws.  The Company has, during the five (5) year period prior to
the date of this Agreement, conducted the Business in compliance, in all
material respects, with all applicable Environmental Laws.

(b)

The Company has not engaged in or permitted any operations or activities upon,
or any use or occupancy of any of the Company’s past or present facilities or,
to the Company’s Knowledge, any facilities adjacent to any past or present
facilities of the Company, for the purpose of or in any way involving the
testing, investigation, handling, treatment, storage, release, discharge,
dumping, removal or disposal of any Hazardous Materials.  There are no Hazardous
Materials presently deposited, stored or otherwise located on, under, in or
about any of the Company’s past or present facilities or, to the Company’s
Knowledge, any facilities adjacent to any past or present facilities of the
Company.  The Company has not assumed, contractually or by operation of Law, any
Liabilities under any Environmental Law.




(c)

The Company has not received any notice or report, and the Company does not
otherwise have any Knowledge, regarding any actual or alleged violation of any
Environmental Laws, or of any material Liabilities or potential material
Liabilities under any Environmental Laws, including any actual or alleged
investigatory, remedial or corrective obligations, in each case relating to the
Company or





25







any of its past or present facilities or any facilities adjacent to any past or
present facilities of the Company.  




(d)

No Permits under any Environmental Laws (“Environmental Permits”) are necessary
for the Company to conduct its Business, as presently conducted by the Company
and proposed by the Company to be conducted.  No modification, revocation,
reissuance, alteration, transfer or amendment of any Environmental Permit, or
any review by, or approval of, any third party under any Environmental Permit is
required in connection with the execution or delivery of this Agreement or the
consummation of the transactions contemplated hereby.




2.14

Insurance.  The Company is and has been, since its inception, insured against
such risks as companies engaged in a similar business would, in accordance with
prudent business practices, customarily be insured.  Set forth on
Section 2.14(a) of the Company Disclosure Schedule is a complete and correct
list of all insurance policies currently held by, or for the benefit of, the
Company under which it has any rights or obligations, including the underwriter
of each such policy and the amount of coverage thereunder (collectively, the
“Company Insurance Policies”).  The coverage provided to the Company under the
Company Insurance Policies is sufficient for compliance by the Company with all
requirements of applicable Law and all Contracts to which the Company is a party
that require particular levels of insurance coverage by the Company.  Correct
and complete of all Company Insurance Policies have been provided by the Company
to the Purchaser.  Each of the Company Insurance Policies is currently effective
and the Company does not rely on self-insurance (other than customary
deductibles, co-insurance and retentions).  All premiums with respect to the
Company Insurance Policies are currently paid in accordance with the terms
thereof, the Company is in compliance, in all material respects, with all other
terms and conditions of such Company Insurance Policies and: (a) no material
dispute with any insurance carrier exists with respect to the scope of any
insurance coverage under any Company Insurance Policy; (b) the Company has not
received any notice of cancellation, termination or reduction in coverage or any
other written indication that any Company Insurance Policy is no longer in full
force and effect or will not be renewed; and (c) the Company has not received
any notice concerning refusal of coverage under any Company Insurance Policy.  A
correct and complete list of all material insurance claims of the Company during
the five (5) year period preceding the date of this Agreement is set forth on
Section 2.14(b) of the Company Disclosure Schedule.   

2.15

Compliance with Laws; Orders; Company Permits.

(a)

The Company is in compliance, in all material respects, with applicable Law.
 The Company has, during the five (5) year period prior to the date of this
Agreement, conducted the Business in compliance, in all material respects, with
all applicable Law.  No investigation, review or proceeding by any Governmental
Entity with respect to the Company in relation to any actual or alleged
violation of Law is pending or, to the Knowledge of the Company, threatened, nor
has the Company received any notice from any Governmental Entity indicating an
intention to conduct the same.  The Company is not a party to any consent
decree, Order or similar restriction that restricts the conduct of the Company’s
Business or which would otherwise reasonably be expected to have an adverse
impact on the Company’s ability to conduct the Business.

(b)

Section 2.15(b) sets forth a correct and complete list of all Permits held by
the Company (the “Company Permits”).  The Company has obtained all Permits
necessary under applicable Law to conduct the Business.  All of the Company
Permits are currently valid and in full force and effect.  The Company is in
compliance, in all material respects, with all terms and conditions of the
Company Permits of, and has satisfied all of its obligations under, each Company
Permit.  During the five (5) year period preceding the date of this Agreement,
no Permit held by the Company has been revoked or otherwise terminated or
threatened to be revoked or otherwise terminated.  No Proceeding is pending or,





26







to the Knowledge of the Company, threatened, concerning the revocation,
limitation or non-renewal of any Company Permit.  Correct and complete copies of
each Company Permit have been provided by the Company to the Purchaser.

2.16

Significant Customers.  Section 2.16(a) of the Company Disclosure Schedule sets
forth a correct and complete list of the customers (in descending order of
revenues) that were collectively responsible for at least eighty percent (80%)
of the Company’s aggregate revenues for the one (1) year period ending on
December 31, 2007 (the “Significant Customers”).  The Company reasonably
believes that it has a good relationship with each of the customers and the
Company has not, during the two (2) year period prior to the date of this
Agreement, been involved with any material dispute with any of the Significant
Customers.  Section 2.16(b) of the Company Disclosure Schedule sets forth: (a)
the amount of the Company’s annual sales to each Significant Customer for the
two (2) year period ending December 31, 2007; and (b) the amount owed by each
Significant Customer to the Company as of December 31, 2007.  The Company has
not received any notice or other communication stating, and does not otherwise
have any reason to believe, that any of its customers will reduce its purchases
from the Company in the future, terminate its relationship with the Company or
make any other adverse change in its relationship with the Company.

2.17

Significant Suppliers.  Section 2.17(a) of the Company Disclosure Schedule sets
forth a correct and complete list of the ten (10) most significant suppliers to
the Company, measured by amounts paid by the Company to such suppliers for the
one (1) year period ending on December 31, 2007  (the “Significant Suppliers”).
 The Company reasonably believes that it has a good relationship with each of
its suppliers and the Company has not, during the two (2) year period prior to
the date of this Agreement, been involved with any material dispute with any of
the Significant Suppliers.  Section 2.17(b) of the Company Disclosure Schedule
sets forth: (a) the amount of the Company’s annual purchases from each
Significant Supplier for the two (2) year period ending on December 31, 2007;
and (b) the amount owed by the Company to each Significant Supplier as of
December 31, 2007.  The Company has not received any notice or other
communication stating, and does not otherwise have any reason to believe that,
any of its suppliers will terminate its relationship with the Company, decrease
the rate of or adversely change any of the terms (whether relating to payment,
price or otherwise) with respect to supplying materials or products to the
Company, or make any other adverse change in its relationship with the Company.

2.18

Products Liability.  There are no pending or, to the Company’s Knowledge,
threatened products liability or similar Proceedings against the Company.  The
Company has not received any statement, citation, decision or Order of any
Governmental Entity stating or alleging that any product manufactured, sold,
designed, marketed or distributed at any time by the Company (collectively,
the “Products”) is defective or unsafe or fails to meet any standards
promulgated by any such Governmental Entity.  To the Company’s Knowledge, there
are no material latent or overt design, manufacturing or other defects in any
Product.  None of the Products is or has been, at any time within the five (5)
years prior to the date of this Agreement, subject to recall.  To the Company’s
Knowledge, all Products sold by the Company comply in all material respects with
all industry and trade association standards and requirements under applicable
Law, if any, applicable to such Products, including consumer product,
manufacturing, labeling, quality and safety Laws of the United States and each
state in which the Company sells, markets or distributes any of the Products and
each other jurisdiction (including foreign jurisdictions) in which any of the
Products are sold.

2.19

Warranties.  Section 2.19(a) of the Company Disclosure Schedule sets forth a
correct and complete copy of the Company’s standard written warranty terms to
its customers.  Except as set forth on Section 2.19(b) of the Company Disclosure
Schedule, the Company has not given or made any other written warranty or any
oral warranty to any Person with respect to any Products or any services





27







performed by the Company.  Except for warranty obligations and returns of
Products in the ordinary course of business consistent with past practice, for
which adequate reserves have been established in the Financial Statements and as
set forth on Section 2.19(c) of the Company Disclosure Schedule, there are no
outstanding or, to the Company’s Knowledge, threatened warranty claims against
the Company relating to any express or implied warranties.

2.20

Certain Payments.  Neither the Company nor any of its directors, officers,
stockholders, agents (in their respective capacities as such) or employees has:
(a) made or caused to be made, directly or indirectly, any payment or other
consideration or inducement to any foreign or domestic Governmental Entity or
any official, employee, agent or representative thereof, or to any foreign or
domestic political parties or campaigns, in each case in violation of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
promulgated thereunder; or (b) made or caused to made any other payment, gift or
contribution in violation of applicable Law for the purpose of: (i) obtaining
favorable treatment in securing business; (ii) paying for favorable treatment
for business secured; or (iii) obtaining special concessions or for special
concessions already obtained.

2.21

Related Party Transactions.  Except as set forth on Section 2.21 of the Company
Disclosure Schedule, the Company is not party, directly or indirectly, to any
business arrangement or relationship with any employee, officer, director or
stockholder of the Company other than, with respect to employees, officers and
directors, ordinary course employment-related obligations on arms-length terms
that are fair to the Company.  No employee, officer, director or stockholder of
the Company owns, directly or indirectly, any material property or right
(whether tangible or intangible) that is used by the Company in the Business.
 Other than obligations to pay base salary and annual bonus compensation to
employees, officers and directors of the Company and to provide employee
benefits under the Company Benefit Plans to employees, officers and directors of
the Company, in each case in the ordinary course of business and consistent with
past practice, there are no debts or other obligations owed by the Company to
any employee, officer, director or stockholder of the Company.

2.22

Books and Records.  The books of account and other financial records of the
Company, all of which have been made available to the Purchaser, are correct and
complete, represent actual, bona fide transactions, and have been maintained in
accordance with sound business practices.

2.23

Bank Accounts; Powers of Attorney.  Section 2.23(a) of the Company Disclosure
Schedule sets forth the names and locations of all banks, trust companies,
savings and loan associations and other financial institutions at which the
Company maintains any deposit, checking or other account, the account numbers of
all such accounts and the names of all persons authorized to draw thereon or
make withdrawals therefrom.  No Person holds any general or special power of
attorney from the Company.

2.24

Brokers.  The Company is not party to any Contract pursuant to which any broker,
finder, investment banker or other Person is or will become entitled to any
brokerage, finder’s or other fee or commission in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby for which the Purchaser may become liable.

2.25

Disclosure.  All material facts relating to the Company’s Business have been
disclosed to the Purchaser in or in connection with this Agreement.  No
representation, warranty or statement concerning the Company set forth in this
Agreement (including the Company Disclosure Schedule and all exhibits hereto),
any other Transaction Document or in any written statement or certificate
provided to the Purchaser pursuant to the transactions contemplated hereby,
contains any untrue statement of a material fact or, when taken together, omits
to state a material fact necessary to make the statements made herein or
therein, in light of the circumstances under which they were made, not
misleading.





28







ARTICLE III
REPRESENTATIONS AND WARRANTIES OF EACH SELLER

Each Stockholder hereby represents and warrants to the Purchaser, severally and
not jointly(for the avoidance of doubt, all representations and warranties
concerning Lore and the Lore Trusts shall be made by Lore both individually and
as Trustee of the Lore Trusts), as follows:

3.1

Existence; Good Standing; Authority; Enforceability.

(a)

Each Lore Trust is a Louisiana trust, duly organized, validly existing and in
good standing under the laws of the State of Louisiana and has all required
power and authority to own and operate its properties and to conduct its
business as now conducted.  Each Lore Trust is treated, for Tax purposes, as a
grantor trust with a single grantor who is a United States citizen or resident
individual, and meets the requirements of Code section 1361(c)(2)(A)(i) and
comparable provisions of applicable state and local Law.

(b)

The Stockholder has all required power and authority to execute and deliver this
Agreement and the other Transaction Documents to which the Stockholder is a
party, to perform the Stockholder’s obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery by the Stockholder of this Agreement and other Transaction Documents to
which the Stockholder is a party, the performance by the Stockholder of the
Stockholder’s obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
required action on the part of the Stockholder, and no other authorization or
Proceedings on the part of the Stockholder are required therefor.

(c)

This Agreement and the other Transaction Documents to which the Stockholder is a
party have each been duly executed and delivered by the Stockholder and,
assuming the due authorization, execution and delivery of this Agreement and
such other Transaction Documents by the Company, the Purchaser and the other
Stockholder (as applicable), constitute legal, valid and binding obligations of
the Stockholder, enforceable against the Stockholder in accordance with their
terms, except for the Equitable Exceptions.  

3.2

No Conflict; Consents and Approvals.

(a)

Neither the execution, delivery and performance by the Stockholder of this
Agreement and the other Transaction Documents to which the Stockholder is a
party, nor the consummation by the Stockholder of the transactions contemplated
hereby and thereby in accordance with the provisions hereof and thereof does or
will: (i) materially violate, materially conflict with, result in a material
breach of any provision of, constitute a default (or an event which, with or
without the giving of notice or lapse of time, or both, would constitute a
default) under, result in a loss of any material right or material benefit
under, require the consent of the other party or parties thereto under, result
in the termination of, accelerate the performance required by, or result in the
other party or parties thereto having a right of termination, amendment,
modification, cancellation or acceleration under, any Contract to which the
Stockholder is a party or to which any of the Stockholder’s property is subject;
(ii) materially violate any applicable Law or Order applicable to the
Stockholder or any of the Stockholder’s assets or properties; or (iii) result in
the creation or imposition of any Lien upon any of the assets or properties of
the Stockholder.

(b)

The execution, delivery and performance by the Stockholder of this Agreement and
the other Transaction Documents to which the Stockholder is a party, and the
consummation by the





29







Stockholder of the transactions contemplated hereby and thereby in accordance
with the provisions hereof and thereof will not: (i) require any consent,
waiver, approval, authorization, order or permit of, declaration, filing or
registration with, other action by, or notification to, any Governmental Entity
by the Stockholder; or (ii) require the consent, waiver, approval,
authorization, notification or action of, by or to (as applicable) any other
Person pursuant to any Contract to which the Stockholder is a party or to which
any of the Stockholder’s property is subject.

3.3

Title to Shares.  Lore represents and warrants that, in his capacity as an
individual, he is the sole lawful record and beneficial owner of fifty (50)
shares of Class A Common Stock (which is the only capital stock of the Company
that is, directly or indirectly (other than in his capacity as Trustee of the
Lore Trusts, held by him), none of such shares are subject to any community
property or similar interest held by any other Person, he has not transferred to
any other Person any rights or interest in any of such shares, and he has good,
valid and marketable title to such shares, free and clear of any and all Liens.
 Lore represents and warrants that, in his capacity as Trustee of each of the
Lore Trusts, he is the sole lawful record and beneficial owner of an aggregate
of forty-eight (48) shares of Class A Common Stock (which is the only capital
stock of the Company that is, directly or indirectly, held by Lore in his
capacity as Trustee of the Lore Trusts), none of such shares are subject to any
community property or similar interest held by any other Person, he has not
(acting in his capacity as Trustee of the Lore Trusts) transferred to any other
Person any rights or interest in any of such shares, and he (in his capacity as
Trustee of the Lore Trusts) has good, valid and marketable title to such shares,
free and clear of any and all Liens.  Hebert represents and warrants that he is
the sole lawful record and beneficial owner of eight (8) shares of Class B
Common Stock (which is the only capital stock of the Company that is, directly
or indirectly, held by him), none of such shares are subject to any community
property or similar interest held by any other Person, he has not transferred to
any other Person any rights or interest in any of such shares, and he has good,
valid and marketable title to such shares, free and clear of any and all Liens.
 There are no Contracts between the Stockholder and any other Person with
respect to the acquisition, disposition or voting of, or any other matters
pertaining to, any of shares of capital stock of the Company.

3.4

Brokers.  The Stockholder is not party to any Contract pursuant to which any
broker, finder, investment banker or other Person is or will become entitled to
any brokerage, finder’s or other fee or commission in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby for which the Purchaser may become liable.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Company and the Stockholders
as follows:

4.1

Existence; Good Standing; Authority; Enforceability.

(a)

The Purchaser is a corporation, duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all required power and
authority to own and operate its properties and to conduct its business as now
conducted.  The Purchaser is duly licensed or qualified to do business as a
foreign corporation and in good standing under the laws of each other
jurisdiction under which such licensing or qualification is necessary, except
where the failure to be so licensed or qualified or to be in good standing would
not reasonably be expected to have a material adverse effect upon on the ability
of the Purchaser to perform its obligations under this Agreement.  

(b)

The Purchaser has all required corporate power and authority to execute and
deliver this Agreement and the other Transaction Documents to which the
Purchaser is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and





30







thereby.  The execution and delivery by the Purchaser of this Agreement and the
other Transaction Documents to which the Purchaser is a party, the performance
by the Purchaser of its obligations hereunder and thereunder, and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all required corporate action on the part of the Purchaser, and no
other corporate authorization or proceedings on the part of the Purchaser are
required therefor.  

(c)

This Agreement and the other Transaction Documents to which the Purchaser is a
party have each been duly executed and delivered by the Purchaser and, assuming
the due authorization, execution and delivery of this Agreement and such other
Transaction Documents by the Company and the Stockholders (as applicable),
constitute legal, valid and binding obligations of the Purchaser, enforceable
against the Purchaser in accordance with their terms, except for the Equitable
Exceptions.

4.2

No Conflict; Consents and Approvals.

(a)

Neither the execution, delivery and performance by the Purchaser of this
Agreement and the other Transaction Documents to which the Purchaser is a party,
nor the consummation by the Purchaser of the transactions contemplated hereby
and thereby in accordance with the provisions hereof and thereof does or will:
(i) conflict with, violate or result in a breach of any of the Organizational
Documents of the Purchaser; (ii) violate, conflict with, result in a breach of
any provision of, constitute a default (or an event which, with or without the
giving of notice or lapse of time, or both, would constitute a default) under,
result in a loss of any material right or material benefit under, result in the
termination of, accelerate the performance required by, require the consent of
the other party or parties thereto under, or result in the other party or
parties thereto having a right of termination, amendment, modification,
cancellation or acceleration under, any Contract to which the Purchaser is a
party or to which any of its property is subject; (iii) violate any Law or Order
applicable to the Purchaser or any of its assets or properties; (iv) result in
the creation or imposition of any Lien upon any of the assets or properties of
the Purchaser; or (v) give any Governmental Entity or other Person the right to
challenge any of the transactions contemplated by this Agreement, except, in
each case, as would not, either individually or in the aggregate, adversely
affect the ability of the Purchaser to perform its obligations under this
Agreement and the other Transaction Documents to which the Purchaser is a party
and consummate the transactions contemplated hereby and thereby.

(b)

The execution, delivery and performance by the Purchaser of this Agreement and
the other Transaction Documents to which the Purchaser is a party, and the
consummation by the Purchaser of the transactions contemplated hereby and
thereby in accordance with the provisions hereof and thereof will not: (i)
require any consent, waiver, approval, authorization, order or permit of,
declaration, filing or registration with, other action by, or notification to,
any Governmental Entity; or (ii) require the consent, waiver, approval,
authorization, notification or action of, by or to (as applicable) any other
Person pursuant to any Contract to which the Purchaser is a party or to which
any of its property or assets are subject that have not been obtained or made by
the Purchaser on or prior to the Closing, except where failure to obtain such
consent, waiver, approval, authorization, order, permit or action, or to make
such declaration, filing, registration or notification, would not, either
individually or in the aggregate, adversely affect the ability of the Purchaser
to perform its obligations under this Agreement or the other Transaction
Documents to which the Purchaser is a party or to consummate the transactions
contemplated hereby and thereby.

4.3

Brokers.  The Purchaser is not party to any Contract pursuant to which any
broker, finder, investment banker or other Person is or will become entitled to
any brokerage, finder’s or other fee or commission in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby for which the Company or either of the Stockholders may
become liable.





31







ARTICLE V
COVENANTS

5.1

Confidentiality.  Prior to the Closing, the Purchaser and the Stockholders shall
mutually agree on a joint initial press release concerning this Agreement and
the transactions contemplated hereby, which shall be disseminated at such time
and in such manner as is agreed upon by the Purchaser and the Stockholders.
 After such initial press release is disseminated, each party may issue further
press releases and similar announcements without the consent of the other
parties, provided that each such press release or similar announcement contains,
with respect to information concerning this Agreement and the transactions
contemplated hereby, solely the information that is contained in such initial
press release.  Except as provided above in this Section 5.1, the parties will,
and will cause each of their respective officers, directors, employee, agents
and representatives to, maintain this Agreement and the other Transaction
Documents in confidence, keeping the existence hereof and thereof and all terms
and conditions set forth herein and therein confidential, and will not, and will
cause each of their respective officers, directors, employee, agents and
representatives to not, issue or cause the publication of any press release or
other public announcement with respect to this Agreement, the other Transaction
Documents or the transactions contemplated hereby or thereby without the prior
consent of the Purchaser and the Stockholders; provided, however, that the
Purchaser, the Company and the Stockholders may make such disclosures concerning
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby as are required under applicable Law and
securities exchange listing requirements, in each case as long as the disclosing
party: (a) provides reasonable advance notice of such requirement to the
non-disclosing parties so that the non-disclosing parties may seek a protective
order or other appropriate remedy; (b) reasonably cooperates with the
non-disclosing party to obtain an appropriate protective order or other reliable
assurance that confidential treatment will be accorded to such information, and
(c) discloses only such information as the disclosing party is advised by legal
counsel that such disclosing party is legally required to disclose.

5.2

Non-Competition, Non-Solicitation, Non-Disparagement and Confidentiality.  In
consideration of the Purchase Price being paid by the Purchaser to the Company
pursuant to this Agreement (which each Stockholder agrees and acknowledges
constitutes adequate and sufficient consideration), each Stockholder covenants
and agrees as follows:

(a)

Non-Competition.  Such Stockholder will not, at any time during the two (2) year
period after the Closing, directly or indirectly, own, operate, manage, control,
participate in, be employed by, consult with, advise or engage in services for
any Person engaged in a Relevant Business; provided, however, that this Section
5.2(a) shall not prohibit any Stockholder from: (i) being a passive owner of not
more than one percent (1%) of the outstanding capital stock of a Person which is
publicly-traded, as long as the Stockholder has no active participation in such
Person’s business; (ii) owning the RG Parent units being purchased by such
Stockholder pursuant to the Subscription Agreement; or (iii) taking actions in
connection with the sale of Non-Conforming Inventory Items pursuant to Section
5.12, as long as such actions do not conflict with such Stockholder’s
obligations to the Purchaser, with it being agreed and acknowledged that sale of
Purchaser items shall have priority over sale of Non-Conforming Inventory Items;

(b)

Non-Solicitation.  Such Stockholder will not, at any time during the two (2)
year period after the Closing, directly or indirectly: (i) induce or attempt to
induce any Person who is a director, officer, employee or consultant of the
Business division of the Purchaser to leave the employ of or terminate or breach
their respective Contracts or relationships with the Purchaser, or in any other
way deliberately interfere with the relationship between the Purchaser and any
such Person; (ii) solicit the employment of, or hire or otherwise engage, any
Person who is or was a director, officer, employee or consultant of the Business
division of the Purchaser within the six (6) month period preceding such





32







solicitation, hire or engagement; or (iii) induce or attempt to induce any
customer, supplier, distributor or other business relation of or to the Business
division of the Purchaser or any other division of the Purchaser engaged in a
Relevant Business, to cease doing business with the Purchaser, to reduce or
otherwise adversely change its business with the Purchaser, or in any other way
deliberately interfere with the relationship between the Purchaser and any such
customer, supplier, distributor or other business relation; provided, however,
that no general advertisement or general solicitation not targeted to the
Purchaser’s directors, officers, employees or consultants shall be deemed to be
a solicitation thereof in violation of Section 5.2(b)(ii).  

(c)

Non Disparagement.  Except as required in connection with any legal dispute
between the parties or by Order or Governmental Entity with jurisdiction, such
Stockholder will not, at any time after the Closing, directly or indirectly make
any written or oral statement concerning the Purchaser, any of the Purchaser
Affiliates, Credit Suisse, DLJ Merchant Banking Partners, the Business or any of
the current or former directors, officers, stockholders and employees of the
Purchaser, any of the Purchaser Affiliates, Credit Suisse, DLJ Merchant Banking
Partners, or the Business that is reasonably likely to be harmful to the
Purchaser, such Purchaser Affiliate, Credit Suisse, DLJ Merchant Banking
Partners, the Business or the business or personal reputation of any such
person.

(d)

Confidentiality.  Except and solely to the extent otherwise required by
applicable Law or legal process, such Stockholder will not, at any time after
the Closing, disclose to any Person or use for any purpose other than exercising
his rights and performing his obligations under this Agreement, any Business
Confidential Information.

(e)

Relevant Business Definition.  For purposes of this Section 5.2, the
term “Relevant Business” means the manufacturing, distribution or sales of
tubular products designed to carry fluids (including hydraulics), gasses
(including pneumatics) or electrical media (including wire and fiber optics) in:
(i) any of the parishes in the State of Louisiana listed in Section 5.2 of the
Company Disclosure Schedule; (ii) any of the other states in the United States
of America; and (iii) all non-United States jurisdictions.

Each Stockholder agrees and acknowledges that the covenants of such Stockholder
set forth in this Section 5.2: (x) are reasonable in geographic and temporal
scope and in all other respects; (y) are fair to such Stockholder in all
respects, there is no disparity in the bargaining power of such Stockholder, on
the one hand, and the Purchaser, on the other hand, and the Purchaser does not
have control over such Stockholder; and (z) have been made in order to induce
the Purchaser to enter into this Agreement and consummate the transactions
contemplated hereby and the Purchaser would not have entered into this Agreement
or consummated the transactions contemplated hereby, but for the covenants of
such Stockholder contained in this Section 5.2.  If, at any time of enforcement
of any of the provisions of this Section 5.2, a court determines that the
duration, scope or area restrictions stated herein are not enforceable under
applicable Law, the parties agree that the maximum duration, scope or area (as
applicable) permitted by applicable Law shall be substituted for the duration,
area or scope (as applicable) stated herein and the court shall be authorized by
the parties to revise the restrictions contained herein to cover such maximum
duration, area or scope (as applicable).  

5.3

Employee Matters.  

(a)

Effective as of the Closing, each of the employees of the Company set forth on
Schedule 5.3(a)(i) (the “Offered Employees”) shall cease to be employees of the
Company.  Except as set forth on Schedule 5.3(a)(ii), the Purchaser shall, prior
to the Closing, offer employment, effective and conditioned upon occurrence of
the Closing, to each of the Offered Employees: (i) at the same salary or wage
rates as were provided by the Company to the Offered Employees as of immediately
prior to the





33







Closing; and (ii) with employee benefit levels that are, in the aggregate,
substantially similar to the employee benefit levels that were provided by the
Company to the Offered Employees as of immediately prior to the Closing;
provided, however, that the foregoing shall not apply to any equity or equity
related plans of the Purchaser or any of its Affiliates.

(b)

The Purchaser shall cause all Offered Employees that accept the Purchaser’s
offer of employment (“Hired Employees”) to either: (i) continue to be covered by
the applicable Assumed Company Benefit Plans; or (ii) be transitioned to
employee benefits plans of the Purchaser (subject to the terms and conditions of
such Purchaser employee benefit plans), as determined by the Purchaser in its
sole discretion.  The Company shall (and the Stockholders shall cause the
Company to) terminate the active participation of the Offered Employees in the
Company Benefit Plans (other than the Assumed Company Benefit Plans) in
compliance with applicable Law and the terms and conditions of such Company
Benefit Plans, the costs and expenses of which shall be borne solely by the
Company and the Stockholders and constitute Excluded Liabilities hereunder.




(c)

Nothing in this Section 5.3 shall entitle any Hired Employee to remain in the
employment of the Purchaser, affect the right of the Purchaser to terminate the
employment of any Hired Employee at any time, or affect the right of the
Purchaser to establish, modify or terminate any of the Assumed Company Benefit
Plans or any of Purchaser’s employee benefit plans applicable to any Hired
Employee at any time.   This Section 5.3 shall operate exclusively for the
benefit of the Purchaser, the Company and the Stockholders and not for the
benefit of any other Person, including any of the Offered Employees, any of the
Hired Employees or any other employee, consultant, former employee or
independent contractor who performs or has performed services in connection with
the operation of the Company’s Business, which Persons shall have no rights
under this Agreement.




5.4

Treatment of Non-Assigned Assets.  Notwithstanding anything to the contrary in
this Agreement but without limiting any of the Purchaser’s rights in respect of
Section 2.3, to the extent that the assignment or transfer of any of the
Purchased Assets to the Purchaser hereunder is prohibited by any applicable Law
or would require any consent or approval under such Purchased Asset that, on or
prior to the Closing Date, has not been obtained, as the case may be, this
Agreement shall not constitute an assignment or transfer thereof if assignment
or transfer thereof would constitute a violation or breach of applicable Law or
the terms and conditions of such Purchased Asset.  From and after the Closing:
(a) the Company shall, and the Stockholders shall cause the Company to, at the
sole expense of the Stockholders, use commercially reasonable efforts to comply
with such applicable Law or to obtain such consents or approvals (as applicable)
in as expedient a manner as is reasonable possible; and (b) once any such
applicable Law is complied with or if any such consent or approval is obtained,
the Company shall, and the Stockholders shall cause the Company to, at the sole
expense of the Stockholders, assign or transfer the applicable Purchased Asset
to the Purchaser.  While any such compliance, consent or approval is pending,
the Stockholders shall provide regular (and in any event not less frequently
than monthly) written updates to the Purchaser describing in reasonable detail
the status of the compliance, consent or approval process and, at the
Purchaser’s option, will cause the Company to cooperate with the Purchaser in
any reasonable arrangement designed to provide the Purchaser with all of the
benefits of, and to have the Purchaser assume the burdens, liabilities,
obligations and expenses under (except to the extent that any such burdens,
liabilities, obligations and expenses constitute Excluded Liabilities), the
applicable Purchased Assets.

5.5

Dissolution of the Company.  While there are any outstanding affirmative
obligations of the Company under this Agreement, the Company shall not dissolve
and the Stockholders shall cause the Company to not be dissolved without the
prior written consent of the Purchaser.





34







5.6

Maintenance of Records.  For a period of at least seven (7) years after the
Closing Date, the Purchaser shall, and the Stockholders shall, and shall cause
the Company to, each maintain their respective books and records in existence as
of the Closing Date relating to the Purchased Assets and the Business.  From and
after the Closing Date, upon reasonable written notice, the Purchaser, the
Company and the Stockholders shall each furnish to the other and their
respective representatives, employees, counsel and accountants access, during
normal business hours and upon reasonable advance notice, such books and records
relating to periods prior to the Closing Date, and shall permit such Persons to
examine and copy, at the sole cost and expense of the party providing access,
such books and records to the extent reasonably requested by the other party as
is reasonably necessary for financial reporting, accounting and tax matters, the
preparation and filing of any returns, reports or forms or the defense of any
claim or assessment.  The parties agree to cooperate so that such access does
not unreasonably disrupt the normal operations of the Purchaser, the Company or
the Stockholders, as applicable.  The party providing information and access
 under this Section 5.6 (the “Providing Party”) may condition its obligations
under this Section 5.6 on receipt by the Providing Party from the party
requesting information and access under this Section 5.6 (the “Receiving Party”)
of an agreement containing reasonable restrictions on the use and disclosure by
the Receiving Party of information learned or provided as a result of such
provision of information and access.

5.7

Removal of Excluded Assets.  The Stockholders shall, and shall cause the Company
to, remove all Excluded Assets from the Company’s facilities promptly upon
request by the Purchaser.  Such removal shall be done in such manner as to avoid
any damage to any such facilities and any disruption of the business operations
to be conducted by the Purchaser after the Closing.  If the Stockholders fail to
cause the Excluded Assets to be removed from the Company’s facilities as
required by this Section 5.7, the Purchaser shall have the right, but not the
obligation, to: (a) remove the Excluded Assets, at the Stockholders’ sole cost
and expense, from the Company’s facilities; (b) store the Excluded Assets and to
charge the Stockholders all storage costs associated therewith; and (c) exercise
any other right or remedy conferred by this Agreement or otherwise available at
law or in equity relating to such failure.  The Stockholders shall promptly
reimburse the Purchaser for all costs and expenses incurred by the Purchaser in
connection with any Excluded Assets not removed or caused to be removed by the
Stockholders as required under this Section 5.7.

5.8

Power of Attorney; Right of Endorsement.  Effective as of the Closing, the
Company hereby constitutes and appoints the Purchaser and its successors and
assigns the true and lawful attorney of the Company with full power of
substitution, in the name of Purchaser or the name of the Company: (a) to
endorse for the Company, without recourse (as such concept is contemplated for
Uniform Commercial Code purposes), any and all checks, notes and other
instruments in connection with the Business or attributable to the Purchased
Assets; (b) to negotiate, execute and deliver consents and approvals for the
transfer of Purchased Assets requiring such consents and approvals, but which
consents and approvals have not been obtained as of the Closing; and (c) to
institute and prosecute all Proceedings which the Purchaser may deem proper in
order to collect, assert or enforce any claim, right or title in or to the
Purchased Assets in favor of the Purchaser.  The Company agrees that the
foregoing powers are coupled with an interest and shall be irrevocable by the
Company directly or indirectly by the dissolution of the Company or in any other
manner.  Nothing in this Section 5.8 is intended to, nor shall this Section 5.8
be interpreted to, modify the respective rights, powers and obligations of the
 Purchaser, the Company and the Stockholders under any of the other provisions
of this Agreement.

5.9

Acquired Accounts Receivable.  During the one (1) year period after the Closing
Date, the Purchaser shall use commercially reasonable efforts to collect the
Acquired Accounts Receivable.  As soon as reasonably practicable after the date
that is one hundred eighty (180) days after the Closing Date (the “A/R
Collections Measurement Date”), the Purchaser shall prepare and supply to the
Company and the Stockholders a reasonably detailed summary of the collections
status of the Acquired Accounts





35







Receivable as of the A/R Collections Measurement Date (the “A/R Collections
Summary”), which shall specify the amount (if any) by which: (a) the aggregate
face amount of the Acquired Accounts Receivable set forth in the Final
Post-Closing Net Working Capital Statement; exceeds (b) the aggregate amount
that was actually collected by the Purchaser with respect to the Acquired
Accounts Receivable as of the A/R Collections Measurement Date, less any
reserves for doubtful accounts concerning such Acquired Accounts Receivable set
forth on the Final Post-Closing Net Working Capital Statement (any such excess
amount, the “A/R Settlement Amount”).  Any A/R Settlement Amount shall be paid,
at the election of the Purchaser, either by wire transfer to the Purchaser by
the Company and the Stockholders (jointly and severally) or by release to the
Purchaser of Indemnity Escrow Funds from the Indemnity Escrow Account, in each
case within five (5) Business Days after receipt by the Company and the
Stockholders of the A/R Collections Summary.  If, at any time after the A/R
Settlement Amount is paid to the Purchaser by the Company or the Stockholders,
the Purchaser receives cash payment for any of the Acquired Accounts Receivable
with respect to which the A/R Settlement Amount was paid, the Purchaser shall,
as soon as reasonably practicable after receipt, pay over such amount to the
Company, by check or wire transfer of immediately available funds.  For purposes
of this Section 5.9, if more than one invoice is outstanding for a customer, the
“first in, first out” principle will be applied in determining the invoice to
which a payment received by the Purchaser from that customer relates unless: (a)
the payment by its terms specifies or clearly indicates the invoice to which it
relates (in which case it will be applied as specified or indicated); or (b) an
invoice is being disputed by the account debtor (in which case it will be
applied to the non-disputed invoice(s) of that account debtor).  Any A/R
Settlement Amount payment made pursuant to this Section 5.9 shall be treated as
a reduction in the Purchase Price paid by the Purchaser for the Purchased
Assets, unless otherwise required by applicable Law.

5.10

Transition Assistance.  From and after the Closing: (a) the Company shall, and
the Stockholders shall cause to the Company to, promptly forward to the
Purchaser copies of any communications or other information received by Company
or the Stockholders in respect of any Purchased Assets (including the Acquired
Accounts Receivable) or Assumed Liabilities (including the Assumed Accounts
Payable and other Current Liabilities); (b) any amounts received by the Company
or the Stockholders in respect of any Purchased Assets (including the Acquired
Accounts Receivable) shall be held in trust for the Purchaser and be promptly
(and in any event within five (5) Business Days after receipt) paid over by the
Company or the Stockholders, as applicable, to the Purchaser; (c) the Company
shall, and the Stockholders shall cause the Company to, as soon as reasonably
practicable after receipt, forward to the Purchaser any telephone calls, orders,
notices, requests, inquiries and other communications relating to the Business
that the Company or the Stockholders receive; and (d) the Company shall, and the
Stockholders shall cause the Company to, otherwise cooperate in an orderly
transfer of the Business to the Purchaser.

5.11

Additional Named Insured.  For a two (2) year period after the Closing Date, the
Purchaser shall cause the Company to be included as an additional named insured
on the liability insurance policies of the Purchaser with respect to the
Business, which shall include coverage for any products liability or completed
operations occurring after the Closing.  

5.12

Non-Conforming Inventory Payments.  If, at any time after the Closing, the
Company obtains any buyer(s) for any of the Non-Conforming Inventory Items
(each, an “Ultimate Buyer”), the Company shall sell such Non-Conforming
Inventory Item(s) to the Purchaser for an amount equal to the price to be paid
by the Ultimate Buyer, and the Purchaser shall sell such items to the Ultimate
Buyer.  The Purchaser shall, promptly after its receipt thereof, remit to the
Company the cash proceeds of such sale, less the amount of any costs and
expenses reasonably incurred by the Purchaser in connection with such sale.  





36







5.13

Advisor Expenses and Bonus Payments.  The Company shall (and the Stockholders
shall cause the Company to), within thirty (30) days after the Closing, satisfy
in full out of the Remaining Purchase Price Amount any and all Liabilities of
the Company or the Stockholders: (a) to the legal counsel, accountants and other
professional advisors to the Company and the Sellers as of the Closing; and (b)
to any employees, officers and directors of the Company that are entitled to
receive bonuses or other payments from the Company in connection with the
transactions contemplated by this Agreement

5.14

Filing of Name Change Documents.  The Company shall (and the Stockholders shall
cause the Company to), within one (1) Business Day after the Closing file or
cause to be filed with the Secretary of State of the State of Louisiana the Name
Change Documents.

ARTICLE VI
CLOSING CONDITIONS

6.1

Conditions to the Purchaser’s Obligations at Closing.  The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement in
connection with the Closing shall be subject to the satisfaction or waiver by
the Purchaser, at or prior to the Closing, of each of the following conditions.

(a)

Each of the representations and warranties concerning the Company set forth in
Article II and of each of the Stockholders set forth in Article III shall have
been true and correct when made and shall be true and correct as of the Closing.

(b)

Each of the covenants set forth in this Agreement to be complied with by the
Company and the Stockholders on or before the Closing shall have been performed
and complied with in all material respects.

(c)

The Company and the Stockholders, as applicable, shall have received each of the
consents, waivers, approvals, authorizations, orders, permits, declarations of,
made each of the filings and registrations with, caused each of the actions to
be taken by, and provided each of the notifications to, Governmental Authorities
and other Persons required in connection with consummation of the Closing, in
each case in form and substance reasonably satisfactory to the Purchaser.

(d)

The Senior Debt shall have been paid or otherwise satisfied in full as evidenced
to the Purchaser’s reasonable satisfaction and there shall have been released,
to the reasonable satisfaction of the Purchaser, all Liens: (i) on the Purchased
Assets; and (ii) securing the Senior Debt.

(e)

No Governmental Entity shall have enacted, issued, promulgated, enforced or
entered any Law or issued any Order (whether temporary, preliminary or
permanent) that is in effect and has the effect of making the transactions
contemplated by this Agreement illegal or otherwise restraining or prohibiting
consummation of such transactions.

(f)

No Material Adverse Effect shall have occurred since the date of the 2007
Financial Statements.

(g)

Each of the items set forth in Section 1.8(a) shall have been delivered to the
Purchaser.

(h)

The Purchaser and the Company shall have completed the Joint Inventory
Determination.





37







6.2

Conditions to the Obligations of the Company and the Stockholders at Closing.
 The obligations of the Company and the Stockholders to consummate the
transactions contemplated by this Agreement in connection with the Closing shall
be subject to the satisfaction or waiver by the Company and the Stockholders, at
or prior to the Closing, of each of the following conditions.

(a)

Each of the representations and warranties concerning of the Purchaser set forth
in Article IV shall have been true and correct when made and shall be true and
correct as of the Closing.

(b)

Each of the covenants set forth in this Agreement to be complied with by the
Purchaser on or before the Closing shall have been performed and complied with
in all material respects.

(c)

No Governmental Entity shall have enacted, issued, promulgated, enforced or
entered any Law or issued any Order (whether temporary, preliminary or
permanent) that is in effect and has the effect of making the transactions
contemplated by this Agreement illegal or otherwise restraining or prohibiting
consummation of such transactions.

(d)

Each of the items set forth in Section 1.8(b) shall have been delivered to the
Company and the Stockholders (as applicable) and the Indemnity Escrow Deposit
and the Net Working Capital Escrow Deposit shall have each been delivered to the
Escrow Agent in accordance with Section 1.8(c).

(e)

The Purchaser and the Company shall have completed the Joint Inventory
Determination.

ARTICLE VII
INDEMNIFICATION

7.1

Survival of Representations and Warranties.  Each of the respective
representations and warranties of the Purchaser, the Company and the
Stockholders contained in this Agreement shall survive the Closing until the
fifteen (15) month anniversary of the Closing Date, except that: (a) the
representations and warranties of the Company and the Stockholders set forth in
Section 2.1 (Existence; Good Standing; Authority; Enforceability), Section 2.2
(Capitalization; Subsidiaries), Section 2.3 (No Conflict; Consents and
Approvals), Section 2.11(c) (Title to Assets) and Section 2.24 (Brokers) and
each Stockholder’s representations and warranties set forth in Section 3.1
(Authority; Enforceability), Section 3.2 (No Conflict; Consents and Approvals),
Section 3.3 (Title to Shares) and Section 3.4 (Brokers) (collectively, the
“Fundamental Stockholder Representations”) shall survive for ten (10) years
after the Closing; (b) the Purchaser’s representations and warranties set forth
in Section 4.1 (Existence; Good Standing; Authority; Enforceability), Section
4.2 (No Conflict; Consents and Approvals) and Section 4.5 (Brokers)
(collectively, the “Fundamental Purchaser Representations”) shall survive for
ten (10) years after the Closing; and (c) the representations and warranties of
the Company and the Stockholders set forth in Section 2.8 (Taxes), Section 2.9
(Employee Benefit Plans) and Section 2.13 (Environmental Matters) shall survive
the Closing until sixty (60) days after the expiration of the statute of
limitations applicable to the matters underlying each such representation and
warranty.  Notwithstanding anything to the contrary in this Section 7.1, if a
Notice of Claim has been provided by an Indemnified Party to an Indemnifying
Party concerning the breach of a representation and warranty set forth in this
Agreement prior to the end of the survival period that would otherwise apply to
such representation and warranty, the end of the survival period of such
representation and warranty shall be extended until such later date as such
claim has been fully and finally resolved in accordance with this Article VII.





38







7.2

Indemnification Obligations.

(a)

Indemnification by the Company and the Stockholders Concerning Company-Related
Representations and Covenants and Excluded Liabilities.  Subject to Section 7.3
and the other provisions of this Article VII, from and after the Closing, the
Company and the Stockholders shall, jointly and severally, indemnify and hold
harmless the Purchaser, each of the Purchaser Affiliates and each of its and
their respective directors, officers, employees, stockholders, agents and
representatives (each, a “Purchaser Indemnified Party”) from and against any
Losses incurred by such Purchaser Indemnified Party arising out of or relating
to: (i) any breach of any of the representations and warranties of the Company
and the Stockholders set forth in Article II; (ii) any breach of any of the
covenants and agreements of the Company set forth in this Agreement; or (iii)
any Excluded Liabilities.

(b)

Indemnification by each Stockholder Concerning Individual Stockholder
Representations and Covenants.  Subject to Section 7.3 and the other provisions
of this Article VII, from and after the Closing, each Stockholder shall,
severally and not jointly, indemnify and hold harmless each of the Purchaser
Indemnified Parties from and against any Losses incurred by such Purchaser
Indemnified Party arising out of or relating to: (i) any breach of any of the
representations and warranties of such Stockholder set forth in Article III; or
(ii) any breach of any of the covenants and agreements of such Stockholder set
forth in this Agreement; provided, however, that Lore and the Lore Trusts shall
each be jointly and severally responsible for all representations and warranties
and covenants and agreements of Lore or any of the Lore Trusts set forth in this
Agreement.

(c)

Indemnification by the Purchaser.  Subject to Section 7.3 and the other
provisions of this Article VII, from and after the Closing, the Purchaser shall
indemnify and hold harmless the Company and each of the Stockholders, each of
their respective Affiliates and each of his and their respective directors,
officers, employees, stockholders, agents and representatives (each, a
“Stockholder Indemnified Party”) from and against any Losses incurred by such
Stockholder Indemnified Party arising out of or resulting from: (i) any breach
of any of the representations and warranties of the Purchaser set forth in
Article IV; or (ii) any breach of any of the covenants and agreements of the
Purchaser set forth in this Agreement.

7.3

Limitations on Indemnification.

(a)

Stockholder Indemnity Deductible and Cap.  Notwithstanding anything to the
contrary in Section 7.2, in no event shall the Company and the Stockholders be
required to provide indemnification under this Article VII: (i) unless and until
the Purchaser Indemnified Parties shall have incurred aggregate Losses for which
they would otherwise be entitled to indemnification under this Article VII of at
least $50,000 (the “Stockholder Indemnity Deductible”), at which point the
Company and the Stockholders shall be required to provide such indemnification
only with respect to Losses in excess of the Stockholder Indemnity Deductible;
and (ii) for aggregate indemnifiable Losses of Purchaser Indemnified Parties
under this Article VII in excess of $12,000,000 (the “Stockholder Indemnity
Cap”), except that neither the Stockholder Indemnity Deductible nor the
Stockholder Indemnity Cap shall apply to any Losses arising out of or relating
to: (A) any breach of: (1) any of the Fundamental Stockholder Representations or
(2) any of the representations and warranties set forth in Section 2.4(e)
(Outside the Ordinary Course Accounts Receivable and Payable Actions); (B) any
willful or intentional breach of this Agreement or any of the other Transaction
Documents or fraud by the Company or either or both of the Stockholders related
to the transactions contemplated hereby or thereby; (C) any breach of any of the
covenants and agreements of the Company or any Stockholder set forth in this
Agreement or any of the other Transaction Documents; or (D) any Excluded
Liabilities.





39







(b)

Purchaser Indemnity Deductible and Cap.  Notwithstanding anything to the
contrary in Section 7.2, in no event shall the Purchaser be required to provide
indemnification under this Article VII: (i) unless and until the Stockholder
Indemnified Parties shall have incurred aggregate Losses for which they are
entitled to indemnification under this Article VII of at least $50,000 (the
“Purchaser Indemnity Deductible”), at which point the Purchaser shall be
required to provide such indemnification only with respect to Losses in excess
of the Purchaser Indemnity Deductible; and (ii) for aggregate indemnifiable
Losses of Stockholder Indemnified Parties under this Article VII in excess of
$12,000,000 (the “Purchaser Indemnity Cap”), except that neither the Purchaser
Indemnity Deductible nor the Purchaser Indemnity Cap shall apply to Losses
arising out of or relating to: (A) any breach of any of the Fundamental
Purchaser Representations; (B) any willful or intentional breach of this
Agreement or any of the other Transaction Documents or fraud by the Purchaser
related to the transactions contemplated hereby or thereby; or (C) any breach of
any of the covenants and agreements of the Purchaser set forth in this Agreement
or any of the other Transaction Documents.

7.4

Indemnification Claim Procedure.  If any Purchaser Indemnified Party or
Stockholder Indemnified Party, as applicable (the “Indemnified Party”), learns
of any matter that it believes will entitle the Indemnified Party to
indemnification from the other party (the “Indemnifying Party”) under this
Article VII, the Indemnified Party shall provide to Indemnifying Party notice
describing the matter in reasonable detail, including the nature of the claim,
the basis for the indemnification obligation, to the extent reasonably
estimable, the estimated Losses resulting therefrom, and reasonable supporting
documentation (a “Notice of Claim”).  The Indemnifying Party shall have ten (10)
Business Days after its receipt of the Notice of Claim to respond to the
claim(s) described therein in a written notice to the Indemnified Party (a
“Dispute Notice”) setting forth, in reasonable detail, the Indemnifying Party’s
objection(s) to the claim(s), its bases for such objection(s) and reasonable
documentation supporting its objection(s).  If the Indemnifying Party fails to
provide a Dispute Notice with such time period, the Indemnifying Party will be
deemed to have conceded the claim(s) set forth in the Notice of Claim.  If the
Indemnifying Party provides a Dispute Notice within such time period, the
Indemnified Party and the Indemnifying Party shall negotiate in good faith
resolution of the disputed claim(s) for a period of not less than twenty (20)
Business Days after the response is provided.  If the Indemnifying Party and the
Indemnified Party are unable to resolve any such claim(s) within such time
period, the Indemnified Party shall be entitled to pursue any legal remedies
available to the Indemnified Party against the Indemnifying Party with respect
to the unresolved claim(s), subject to Stockholder Indemnity Deductible, the
Stockholder Indemnity Cap, the Purchaser Indemnity Deductible, the Purchaser
Indemnity Cap and the other provisions of this Article VII, in each case to the
extent applicable.

7.5

Third Party Claims.

(a)

Notice.  With respect to any matter for which an Indemnified Party is entitled
to indemnification from an Indemnifying Party under this Article VII that
relates to a Claim or Proceeding by a third party (a “Third Party Claim”), the
Indemnified Party shall promptly provide to the Indemnifying Party a Notice of
Claim relating to such Third Party Claim.  The Indemnifying Party shall not be
required to provide indemnification under this Article VII with respect to a
Third Party Claim solely to the extent that the Indemnified Party’s failure to
provide or delay in providing a Notice of Claim materially prejudices the
Indemnifying Party’s ability to contest or resolve the matters underlying such
Third Party Claim.

(b)

Assumption of the Defense.  The Indemnifying Party shall have thirty (30) days
after receipt from the Indemnified Party of the Notice of Claim for a Third
Party Claim to provide notice to the Indemnified Party of its election to
assume, using legal counsel selected by it and reasonably acceptable to the
Indemnified Party, the defense of the Third Party Claim at its own expense;
provided, however, that if the Indemnifying Party’s assumption of the defense of
any Third Party Claim would





40







result in a conflict of interest arising out of the joint representation by
legal counsel selected by the Indemnifying Party of the interests of both the
Indemnifying Party and the Indemnified Party, the Indemnifying Party shall be
entitled to engage separate legal counsel to represent the Indemnified Party (at
the Indemnifying Party’s sole cost and expense) and, if the Indemnifying Party
fails to do so during the thirty (30) day period referred to above, the
Indemnifying Party shall not be entitled to assume the Indemnified Party’s
defense of such Third Party Claim.  An Indemnifying Party’s election to assume
the defense of any Third Party Claim shall constitute an irrevocable admission
that any Losses resulting therefrom are indemnifiable Losses for which the
Indemnified Party is entitled to indemnification from the Indemnifying Party
under this Article VII.  Notwithstanding the above, any subsequent material
amendment or expansion of a Third Party Claim by the claimant in the Third Party
Claim shall be deemed and treated as a separate Third Party Claim under this
Section 7.5.  If the Indemnifying Party assumes the defense of a Third Party
Claim, it shall thereafter promptly inform the Indemnified Party of all material
developments related thereto and copy the Indemnified Party on all pleadings,
filings and other correspondence relating thereto.  With respect to any Third
Party Claim for which the Indemnifying Party has assumed the defense in
accordance with this Section 7.5(b): (i) the Indemnified Party shall have the
right, but not the obligation, to participate in the defense of such Third Party
Claim through legal counsel selected by it, but the costs and expenses of such
legal counsel shall be borne solely by the Indemnified Party; and (ii) the
Indemnified Party shall, during normal business hours and upon reasonable
advance notice, at the cost and expense of the Indemnifying Party, cooperate in
all reasonable ways with, make its relevant files and records reasonably
available for inspection and copying by, make its employees reasonably available
to, and otherwise render reasonable assistance to, the Indemnifying Party in
connection with the Third Party Claim.

(c)

Defense of Third Party Claim by the Indemnified Party.  If the Indemnified Party
does not receive notice from the Indemnifying Party in which it elects to assume
the defense of a Third Party Claim within the thirty (30) day time period set
forth in Section 7.5(b) or if, at any time after the Indemnifying Party has
assumed the defense of a Third Party Claim, the Indemnifying Party fails to
perform or unreasonably delays in performing its obligations to assume or pursue
the defense of any such Thirty Party Claim, the Indemnified Party shall be
entitled to fully assume, commence and pursue its defense of such Third Party
Claim and shall thereafter promptly inform the Indemnifying Party of all
material developments related thereto and copy the Indemnifying Party on all
pleadings, filings and other correspondence relating thereto.  

(d)

Settlement.  If the Indemnifying Party (having assumed the defense of a Third
Party Claim in accordance with Section 7.5(b)) or the Indemnified Party (having
proceeded with its own defense of a Third Party Claim in accordance with Section
7.5(c)) proposes to settle or compromise such Third Party Claim, the
Indemnifying Party or the Indemnified Party (as applicable) shall provide notice
to that effect (together with a statement describing in reasonable detail the
terms and conditions of such settlement or compromise and including a copy of
the settlement agreement) to the Indemnified Party or the Indemnifying Party (as
applicable), which shall be provided a reasonable time prior to the proposed
time for effecting such settlement or compromise, and the Indemnifying Party or
the Indemnified Party (as applicable) may not effect any such settlement or
compromise without the prior written consent of the Indemnified Party or the
Indemnifying Party, such consent to not be unreasonably withheld, delayed or
conditioned.

7.6

Method of Satisfaction of Indemnification Claim Amounts.

(a)

Satisfaction of Purchaser Indemnification Claim Amounts.  Any amount that is
required to be paid to one or more Purchaser Indemnified Parties under this
Article VII (a “Stockholder Indemnification Payment Amount”):





41







(i)

by the Company or any of the Stockholders under Section 7.2(a), shall be
satisfied: (A) first, by collection by the Purchaser of proceeds from any
insurance policies providing coverage with respect to the matter(s) that are the
subject of the related indemnification claim, solely to the extent that the
applicable insurance carrier: (1) does not deny coverage under such insurance
policies with respect to such matter(s), and (2) actually pays such insurance
proceeds to the Purchaser within forty-five (45) days after the claim is made
(the parties agreeing and acknowledging that the Stockholders shall be
responsible for the amount of any costs and expenses reasonably incurred by the
Purchaser in connection with making such insurance claim(s)) (“Collectible
Insurance”); (B) second, by transfer to the Purchaser of any Indemnity Escrow
Funds that are then in the Indemnity Escrow Account; and (C) third, to the
extent that there are not then sufficient Indemnity Escrow Funds in the
Indemnity Escrow Account to satisfy such full Stockholder Indemnification
Payment Amount, by wire transfer of immediately available funds of the
unsatisfied part of the Stockholder Indemnification Payment Amount by the
Company and the Stockholders, jointly and severally, to the Purchaser’s account,
which, in the case of the foregoing clauses (B) and (C), shall be effected not
later than five (5) Business Days after determination of the Stockholder
Indemnification Payment Amount pursuant to this Article VII; and

(ii)

by an individual Stockholder under Section 7.2(b), shall be satisfied: (A)
first, by transfer to the Purchaser of any Indemnity Escrow Funds that are then
in the Indemnity Escrow Account; and (B) second, to the extent that there are
not then sufficient Indemnity Escrow Funds in the Indemnity Escrow Account to
satisfy such full Stockholder Indemnification Payment Amount, by wire transfer
of immediately available funds of the unsatisfied part of the Stockholder
Indemnification Payment Amount by the applicable Stockholder to the Purchaser’s
account, which shall be effected not later than five (5) Business Days after
determination of the Stockholder Indemnification Payment Amount pursuant to this
Article VII.  

(b)

Satisfaction of Stockholders’ Indemnification Claim Amounts.  Any amounts that
are required to be paid by the Purchaser to one or more Stockholder Indemnified
Parties under this Article VII (each, a “Purchaser Indemnification Payment
Amount”) shall be satisfied in cash, by wire transfer of immediately available
funds to the Company’s account, which shall be effected not later than five (5)
Business Days after determination of the Purchaser Indemnification Payment
Amount pursuant to this Article VII.

7.7

Materiality and Material Adverse Effect Qualifiers.  All materiality
qualifications contained in the representations and warranties of the parties
set forth in this Agreement (however they may be phrased and including the term
“Material Adverse Effect”) shall be taken into account for purposes of this
Article VII solely for purposes of determining whether a breach of such
representation and warranty has occurred and, if such breach has occurred, all
such materiality qualifications shall be ignored and not given any effect for
purposes of determining the amount of Losses arising out of or relating to such
breach of such representation and warranty under this Article VII.

7.8

Recovery from Third Parties.  In the event that an Indemnifying Party makes a
payment under this Article VII to an Indemnified Party with respect to a Third
Party Claim, the Indemnifying Party shall be entitled (but not be required) to
seek contribution or indemnity from any applicable third parties (other than
Purchaser Indemnified Parties or Stockholder Indemnified Parties) with respect
to the amount paid by the Indemnifying Party to the Indemnified Party; provided,
however, that the parties agree and acknowledge that no Purchaser Indemnified
Party shall be required to delay or forego making any indemnification claim
hereunder or receiving any Indemnity Escrow Funds or any cash payment directly
from the Company or the Stockholders, and neither the Company nor any of the
Stockholders shall delay or fail to authorize release of Indemnity Escrow Funds
to the Purchaser or make any such payment, in each case pending the results of
any contribution or indemnity claim.  In the event that an Indemnified Party
receives a payment under this Article VII from an Indemnifying Party with





42







respect to an indemnification claim and the Indemnified Party subsequently
receives a payment from a third party (including an insurance carrier) that is
clearly identifiable as being compensation for the matters underlying such
indemnification claim (a “Third Party Payment”), then the Indemnified Party
shall promptly pay to the Indemnifying Party the lesser of: (a) the amount of
the Third Party Payment (less the amount of any costs and expenses reasonably
incurred by the Indemnified Party in connection with obtaining such Third Party
Payment, to the extent not already paid by the Indemnifying Party); or (b) the
amount paid by the Indemnifying Party to the Indemnified Party with respect to
such indemnification claim.  The parties agree and acknowledge that this Section
7.8 shall not constitute a release of any claims or rights of contribution or
indemnity against any of the Purchaser Indemnified Parties.

7.9

Insurance.  

(a)

Each Indemnified Party shall be required to use commercially reasonable efforts
to pursue reasonable claims with respect to any matters underlying an
indemnification claim being made hereunder by such Indemnified Party against an
Indemnifying Party under any insurance policies of such Indemnified Party for
which there is a reasonable basis for asserting coverage with respect to such
matters, which shall be at the sole cost and expense of the Indemnifying Party.
 If the Indemnified Party is required to incur any attorneys’ fees or other
 costs or expenses in connection with its pursuit of any such insurance claim,
the Indemnifying Party shall advance to the Indemnified Party, in cash as
incurred, the full amount of such costs and expenses as a condition precedent to
the Indemnified Party’s obligation under this Section 7.9(a) to commence or
continue such insurance claim.  No Indemnified Party shall have any Liability to
any Indemnifying Party arising out of or relating to any insurance proceeds not
having been obtained from any insurance carrier in connection with any insurance
claim made by such Indemnified Party under this Section 7.9(a) as long as such
Indemnified Party complied with its obligations under this Section 7.9(a) with
respect to such insurance claim.  As long as a Purchaser Indemnified Party has
complied with its obligations under this Section 7.9(a) and acted in a
commercially reasonable manner in connection with pursuing any insurance claim
pursuant to this Section 7.9(a), any out-of-pocket damages, fees, expenses and
other losses incurred by such Purchaser Indemnified Party in connection with its
pursuit of such insurance claim shall constitute Excluded Liabilities hereunder.

(b)

Notwithstanding anything to the contrary in this Article VII: (a) no Purchaser
Indemnified Party shall be obligated take any action with respect to insurance
coverage that may apply to matter(s) underlying an indemnification claim (other
than with respect to Collectible Insurance as described in Section 7.6(a) and as
provided in Section 7.9(a)); and (b) no Purchaser Indemnified Party shall be
required to delay or forego making any indemnification claim hereunder or
receiving Indemnity Escrow Funds or cash payment directly from the Stockholders,
and the Stockholders shall not delay or fail to authorize release of Indemnity
Escrow Funds to the Purchaser or make any such payment, in each case pending the
results of any insurance claim.

7.10

Knowledge and Investigation.  No information or knowledge acquired, or
investigations conducted, by any Indemnified Party or any of its representatives
shall in any way limit, constitute a waiver of, or a defense to, any right of
such Indemnified Party to receive indemnification pursuant to this Article VII
from the applicable Indemnifying Party with respect to any of the
representations and warranties of the Indemnifying Party set forth in this
Agreement, unless the applicable Indemnified Party had actual knowledge, on or
prior to the Closing Date, that the applicable representation and warranty of
the Indemnifying Party was incorrect and fraudulently withheld such actual
knowledge from such Indemnifying Party on or prior to the Closing Date.  No
information or knowledge acquired, or investigations conducted, by any Purchaser
Indemnified Party or any of its representatives shall in any way limit,
constitute a waiver of, or a defense to, any right of such Purchaser Indemnified
Party to receive indemnification pursuant to this Article VII from the
Stockholders with respect to any Excluded





43







Liabilities.  Nothing in this Section 7.10 shall constitute a waiver by any
party of any Losses with respect to any fraud committed by any other party or
parties.

7.11

Tax Treatment of Stockholder Indemnification Payments.  Any indemnification
payments made by the Company or the Stockholders pursuant to this Article VII
shall be treated for all Tax purposes as adjustments to the amount paid by the
Purchaser for the Purchased Assets, unless otherwise required by applicable Law
.

ARTICLE VIII
DEFINITIONS

8.1

Definitions.  Except as otherwise provided herein, all capitalized terms used
herein shall have the meanings assigned to them below.

“Affiliate” of any Person means another Person (other than Purchaser Affiliates)
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such first Person, with “control”
of a Person meaning the possession, directly or indirectly, of the right or
power to direct or cause the direction of the management or policies of such
Person, whether through ownership of voting securities, through contract rights
or otherwise, and “controlling” and “controlled” having correlative meanings.  

“Agreement” has the meaning set forth in the preamble.

“Acquired Accounts Receivable” has the meaning set forth in Section 1.1(f).

“A/R Collections Measurement Date” has the meaning set forth in Section 5.9.

“A/R Collections Summary” has the meaning set forth in Section 5.9.

“A/R Settlement Amount” has the meaning set forth in Section 5.9.

“Assignment and Assumption Agreement” has the meaning set forth in Section
1.8(a)(ii).

“Assumed Contracts” has the meaning set forth in Section 1.1(e).

“Assumed Liabilities” has the meaning set forth in Section 1.3.

“Bill of Sale” has the meaning set forth in Section 1.8(a)(i).

“Business” has the meaning set forth in the recitals.  

“Business Confidential Information” means any and all confidential or
proprietary information of the Company, including: (a) all information relating
to the Company’s products or services, whether existing or in various stages of
research and development, and whether or not within the industry or trade areas
in which the Company competes, in either case which are not generally known to
the public (including know-how, design, proprietary processes, techniques,
algorithms, formulae, models, benchmark test results, methodologies, information
processing processes, and strategies) and the physical or electronic embodiments
of such information (including computer programs, word processing, spreadsheet
and database files, drawings, specification sheets, design notes, source code,
object code, schematics, flow charts, procedural diagrams, work sheets,
documentation, annotations, printouts, studies, manuals, proposals and any other
written or electronic manuals, proposals and any other written or





44







electronic expressions of such information as are fixed in any tangible or
electronic media); (b) all information concerning or relating to the way the
Company conducts its business which is not generally known to the public
(including internal business procedures, controls, plans, licensing techniques
and practices, supplier, subcontractor and prime contractor names and contracts
and other vendor information, computer system passwords and other computer
security controls, financial information, distributor information, information
supplied by clients and customers of the Company and employee data) and the
physical or electronic embodiments of such information (including computer
programs, word processing, spreadsheet and database files, check lists, samples,
services and operational manuals, contracts, proposals, print-outs,
correspondence, forms, listings, ledgers, financial statements, financial
reports, financial and operational analyses, financial and operational studies,
management reports of every kind, databases, employment records and any other
written or electronic expressions of such information as are fixed in any
tangible or electronic media); and (c) all information not generally known to
the public that pertains to the Company’s customer and marketing plans and
strategies, forecasts and projections, marketing practices, procedures and
policies, financial data, discounts, margins, costs, credit terms, pricing
practices, procedures and policies, goals and objectives, quoting practices,
procedures and policies, and customer data including customer lists, contracts,
representatives, requirements and needs, specifications, data provided by or
about prospective, existing or past customers and contract terms applicable to
such customers, and the physical or electronic embodiments of such information
(including computer programs, word processing, spreadsheet and database files,
license agreements, customer lists, print-outs, databases, marketing plans,
marketing reports, strategic business plans, marketing analyses and management
reports, seminar and class attendee rosters, trade show or exhibit attendee
listings, listings of potential customers and leads, and any other written or
electronic expressions of such information as are fixed in any tangible or
electronic media).  All of the foregoing examples are intended to be
illustrative and in no way limit the generality of the term Company Confidential
Information.

“Business Day” means any day of the year other than: (a) any Saturday or Sunday;
or (b) any other day on which the banks located in the State of New York
generally are closed for business.

“Business Intellectual Property” has the meaning set forth in Section 1.1(n).

“Claim” means any complaint, allegation, charge, petition, appeal, demand,
notice, filing or claim of any kind that commences, alleges a basis to commence
or threatens to commence any Proceeding by or before any Governmental Entity or
Judicial Authority or that asserts, alleges a basis to assert or threatens to
assert any right, breach, default, violation, noncompliance, termination,
cancellation or other action or omission that could result in a Loss.

“Class A Common Stock” has the meaning set forth in Section 2.2(a).

“Class B Common Stock” has the meaning set forth in Section 2.2(a).

“Closing” has the meaning set forth in Section 1.6.

“Closing Date” has the meaning set forth in Section 1.6.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collectible Insurance” has the meaning set forth in Section 7.6(a)(i).

“Company” has the meaning set forth in the preamble.





45







“Company Benefit Plan” means any plan, Contract or arrangement (regardless of
whether funded or unfunded, or foreign or domestic) which is sponsored by the
Company, or to which the Company makes contributions or which covers any current
or former employee of the Company in his or her capacity as an employee or to
which the Company has any obligation with respect to any current or former
employee, including: (a) any “employee welfare benefit plan” or “employee
pension benefit plan” (within the meanings of Sections 3(1) or 3(2) of ERISA);
(b) any profit-sharing, deferred compensation, bonus, stock option, restricted
stock, commission, employee stock purchase, pension, retainer, consulting,
retirement, severance, welfare or incentive plan, agreement or arrangement; (c)
any plan, agreement or arrangement providing for fringe benefits or perquisites
to employees, officers, directors or agents; or (d) any employment agreement or
arrangement.

“Company Common Stock” means the Class A Common Stock and the Class B Common
Stock.

“Company Disclosure Schedule” means the disclosure schedule delivered by the
Company and the Stockholders to the Purchaser concurrently with the execution
and delivery by the parties of this Agreement and forming a part hereof.

“Company Insurance Policies” has the meaning set forth in Section 2.14.

“Company Permits” has the meaning set forth in Section 2.15(b).

“Contract” means any contract, agreement, note, bond, mortgage, indenture, deed
of trust, instrument, lease, sublease, license, sublicense, purchase or sale
order, quotation or other commitment or obligation, whether written or oral,
that is binding or enforceable upon the parties thereto.

“Current Assets” has the meaning set forth in Section 1.10(e).

“Current Liabilities” has the meaning set forth in Section 1.10(e).

“Downward Net Working Capital Adjustment” has the meaning set forth in
Section 1.10(d).

“Draft Allocation” has the meaning set forth in Section 1.5.

“Employee Agreements” has the meaning set forth in Section 1.8(a)(xi).

“Employees” has the meaning set forth in Section 5.3(a).

“Environmental Permits” has the meaning set forth in Section 2.13(d).

“Environmental Law” means any Law and any enforceable interpretation thereof by
a Governmental Entity, including any Order, relating to pollution or protection
of the environment or natural resources, including those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Material.

“Equalization Payment” means $460,875, which is the amount the parties have
calculated as the sum of: (a) the excess of: (i) the Income Taxes estimated to
be payable by the Company and the Stockholders with respect to gain recognized
on the Company’s sale of the Purchased Assets hereunder; over (ii) the Income
Taxes that would have been payable by the Stockholders had the transaction
contemplated hereby been structured as a sale by the Stockholders of all
outstanding Company stock to





46







the Purchaser for the Purchase Price (excluding the Equalization Payment); and
(b) an amount such that the amount of the Equalization Payment, net of Income
Taxes estimated to be payable by the Company and the Stockholders with respect
thereto, equals the amount determined under clause (a).  The amount of the
Equalization Payment shall not be adjusted for any reason, including an
adjustment to the Purchase Price pursuant to Section 1.10, an adjustment to the
amount paid by the Purchaser for the Purchased Assets pursuant to Section 7.11,
or actual payment of a lesser amount of Income Taxes by the Company or the
Stockholders with respect to gain recognized on the Company’s sale of the
Purchased Assets hereunder than the amount utilized by the Parties in
calculating the amount in clause (a)(i), above.

“Equitable Exceptions” means any limitations on the enforceability of
obligations resulting from: (a) bankruptcy, insolvency, reorganization,
moratorium or other requirements of Laws, Orders or equitable principles now or
hereafter in effect relating to or affecting the enforcement of creditors’
rights or debtors’ obligations generally; and (b) as to the remedy of specific
performance and injunctive and other forms of equitable relief, the imposition
of equitable defenses and the discretion of the Judicial Authority before which
any Proceeding therefor may be brought.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“Indemnity Escrow Account” has the meaning set forth in Section 1.9(a).

“Escrow Agent” has the meaning set forth in Section 1.9.

“Escrow Agreement” has the meaning set forth in Section 1.9.

“Estimated Net Working Capital” has the meaning set forth in Section 1.10(b).

“Excluded Assets” has the meaning set forth in Section 1.2.

“Excluded Liabilities” has the meaning set forth in Section 1.4.

“Final Post-Closing Net Working Capital Statement” has the meaning set forth in
Section 1.10(c).

“Final Net Working Capital” has the meaning set forth in Section 1.10(c).

“Financial Statements” has the meaning set forth in Section 2.4(a).

“Fundamental Stockholder Representations” has the meaning set forth in Section
7.1.

“Fundamental Purchaser Representations” has the meaning set forth in Section
7.1.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, applied on a consistent basis.

“Governmental Entity” means any government (including any United States or
foreign federal, state, provincial, municipal or county government), any
political subdivision thereof and any governmental, administrative, ministerial,
regulatory, central bank, self-regulatory, quasi-governmental, taxing,
executive, or legislative department, commission, body, agency, authority or
instrumentality of any thereof.





47







“Hazardous Material” means: (a) any petroleum, petroleum products, by-products
or breakdown products, radioactive materials, friable asbestos-containing
materials or polychlorinated biphenyls; or (b) any chemical, material or
substance defined or regulated as toxic or hazardous or as a pollutant or
contaminant or waste or is otherwise regulated, under any applicable
Environmental Law.

“Hebert” has the meaning set forth in the preamble.

“Hebert Employment Agreement” has the meaning set forth in Section 1.8(a)(x).

“Hired Employees” has the meaning set forth in Section 5.3(c).

“Income Taxes” means any federal, state, local or foreign Tax that, in whole or
in part, is based on, measured by or calculated by reference to net income,
profits or gains, including any state or local franchise Tax, and including any
interest, penalty or addition thereto, whether disputed or not.

“Indebtedness” means, without duplication: (a) any amount owed (including
outstanding principal and unpaid interest, penalties, fees and expenses thereon)
in respect of borrowed money; (b) to the extent not included in the preceding
clause (a), any obligations evidenced by notes, bonds, debentures, acceptances,
letters of credit or similar instruments or facilities; (c) to the extent not
included in the preceding clauses (a) and (b), any obligations upon which
interest charges are customarily paid or owed; (d) any leases which are, or are
required under GAAP to be, capitalized; (e) any synthetic lease obligations,
sale-leaseback obligations and other similar indebtedness obligations, whether
secured or unsecured; (f) any obligations issued or assumed as the deferred
purchase price of goods or services, conditional sale obligations and
obligations under any title retention agreement; (g) the indebtedness of any
other Person which is directly or indirectly guaranteed by such Person or which
such Person has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which it has otherwise assured against loss; any (h)
any obligations under interest rate, currency and other derivative agreements.

“Indemnified Party” has the meaning set forth in Section 7.4.

“Indemnifying Party” has the meaning set forth in Section 7.4.

“Indemnity Escrow Deposit” has the meaning set forth in Section 1.7(b).

“Indemnity Escrow Funds” has the meaning set forth in Section 1.9(a).

“Indemnity Escrow Period” has the meaning set forth in Section 1.9(a).

“Independent Accountants” has the meaning set forth in Section 1.10(c).

“Initial Indemnity Escrow Period End Date” has the meaning set forth in Section
1.9.

“Intellectual Property Rights” means all intellectual property rights of any
kind, including any or all of the following and all rights therein, arising
therefrom, or associated therewith: (a) all U.S. and foreign patents and patent
applications including all reissues, divisions, re-examinations, renewals,
extensions, provisionals, continuations and continuations-in-part thereof,
improvements thereto, and equivalent or similar rights anywhere in the world in
inventions and discoveries, including invention disclosures; (b) all copyrights,
copyright registrations and applications therefor and all other rights
corresponding thereto throughout the world, and any renewals, modifications and
extensions thereof; (c) all trade names, logos, common Law trademarks and
service marks, trademark and service mark registrations and applications
therefor, including intent-to-use applications, brand names, trade dress and





48







all goodwill associated therewith throughout the world and any renewals,
modifications and extensions thereof; (d) all rights in World Wide Web addresses
and domain names and applications and registrations therefore; (e) all trade
secrets and other rights in know-how and confidential or proprietary information
including tools, methodologies, processes, customer lists, supplier lists,
products plans, service plans and rights in research and development, databases,
data compilations, data collections and technical data; and (f) all moral and
economic rights of authors and inventors, however denominated, throughout the
world, including inventions (whether or not patentable), improvements, tools,
methods, processes, technology, computer programs, source code and executable
code, whether embodied in software, firmware or otherwise, documentation,
designs, files, net lists, records, data and mask works.

“Inventory” has the meaning set forth in Section 2.4(e).

“IRS” means the United States Internal Revenue Service.

“Joint Inventory Determination” has the meaning set forth in Section 1.10(a).

“Judicial Authority” means any court, arbitrator, special master, receiver,
tribunal or similar body of any kind (including any Governmental Entity
exercising judicial powers or functions of any kind).

“Knowledge of the Company” and correlative phrases such as “the Company’s
Knowledge” means the knowledge that Lore, Hebert, Blaise Cochran or Rachel Porta
actually has or the knowledge that any such person would be reasonably expected
to obtain after making the same reasonable inquiry that a reasonably prudent
business person would have made in the management and conduct of a business in
order to gain a reasonable understanding of the matter.

“Labor Laws” has the meaning set forth in Section 2.10(a).

“Law” means any treaty, code, statute, law (including common law), rule,
regulation, convention, ordinance, Order, regulatory policy statement or similar
guidance, binding directive or decree of any kind of any Governmental Entity or
Judicial Authority.

“Leased Real Property” has the meaning set forth in Section 2.11(a).

“Liability” or “Liabilities” means any direct or indirect liability,
indebtedness, guaranty, endorsement, claim, loss, damage, deficiency, cost,
expense, obligation or responsibility, either accrued, absolute, contingent,
mature, unmature or otherwise and whether known or unknown, fixed or unfixed,
choate or inchoate, liquidated or unliquidated, secured or unsecured.

“Licensed Business Intellectual Property” has the meaning set forth in Section
2.12(a).

“Lien” means any security interest, pledge, deed of trust, hypothecation, claim,
mortgage, lien, charge, lease or sublease, adverse claim of ownership or use,
restriction on transfer (such as a right of first refusal or other similar
rights), restriction on use (such as an easement or covenant), encroachment,
defect of title, or other encumbrance of any kind or character, other than,
solely with respect to the Company: (i) statutory liens for Taxes or assessments
which are not yet due or the validity of which are being contested in good faith
by appropriate proceedings for which adequate reserves are set forth on the
Financial Statements in accordance with GAAP; (ii) cashiers’, landlords’,
workmen’s, repairmen’s, warehousemen’s and carriers’ liens and other similar
liens imposed by Law, incurred in the ordinary course of business consistent
with past practices for obligations that are not yet due; (iii) statutory liens
in favor of lessors arising in connection with any property leased to the
Company, which,





49







individually or in the aggregate, are not material and do not materially
interfere with the use or possession by the Company of such property.

“Lore” has the meaning set forth in the preamble.

“Lore Employment Agreement” has the meaning set forth in Section 1.8(a)(ix).

“Lore Trust No. 1” has the meaning set forth in the preamble.

“Lore Trust No. 2” has the meaning set forth in the preamble.

“Lore Trust No. 3” has the meaning set forth in the preamble.

“Lore Trusts” has the meaning set forth in the preamble.

“Loss” means any Liability, cause of action, lawsuit, administrative proceeding
(including informal proceedings), investigation, audit, demand, assessment,
adjustment, judgment, settlement payment, deficiency, loss, diminution in value,
penalty, fine, Taxes, interest (including interest from the date of such loss)
and costs and expenses (including reasonable attorneys’ fees and disbursements).

“Louisiana Courts” has the meaning set forth in Section 9.9.

“Material Adverse Effect” means a material adverse effect on the Business,
assets, financial condition, results of operations or prospects of the Company.

“Material Contracts” has the meaning set forth in Section 2.6.

“Net Working Capital” has the meaning set forth in Section 1.10(e).

“Net Working Capital Adjustment Amount” has the meaning set forth in Section
1.10(d).

“Net Working Capital Dispute Notice” has the meaning set forth in Section
1.10(c).

“Net Working Capital Escrow Account” has the meaning set forth in Section
1.9(b).

“Net Working Capital Escrow Deposit” has the meaning set forth in Section
1.7(c).

“Net Working Capital Escrow Funds” has the meaning set forth in Section 1.9(b).

“Net Working Capital Escrow Period” has the meaning set forth in Section 1.9(b).

“Notice of Claim” has the meaning set forth in Section 7.4.

“Offered Employees” has the meaning set forth in Section 5.3(a).

“Order” means any judgment, writ, decree, directive, decision, injunction,
ruling, award or order (including any consent decree or cease and desist order)
of any kind of any Governmental Entity or Judicial Authority.

“Organizational Documents” of a Person that is an entity means: (a) its articles
of incorporation,  certificate of incorporation, certificate of formation or
similar document(s) filed with a





50







Governmental Entity, which filing forms or organizes the Person; and (b) its
bylaws, limited liability company operating agreement, partnership agreement,
trust agreement or similar document(s), whether or not filed with a Governmental
Entity, which organize and/or govern the internal affairs of such Person, in
each case as in effect at the time in question.

“OSHA” means the Occupational Health and Safety Act, as amended, and the rules
and regulations promulgated thereunder.

“Owned Business Intellectual Property” has the meaning set forth in Section
2.12(a).

“Permit” means any franchise, license, approval, authorization, certificate of
public convenience and necessity, waiver, certification or permit issued or
granted by any Governmental Entity.

“Person” includes an individual, a partnership, a sole proprietorship, a
company, a firm, a corporation, a limited liability company, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
union, a group acting in concert, a Governmental Entity or any other entity or
association of any kind.

“Plaisance Employment Agreement” has the meaning set forth in Section
1.8(a)(ix).

“Post-Closing Net Working Capital Statement” has the meaning set forth in
Section 1.10(c).

“Preliminary Net Working Capital Statement” has the meaning set forth in
Section 1.10(b).

“Proceeding” means any action, suit, arbitration, mediation, litigation,
inquiry, hearing, investigation, inquiry or other proceeding of any kind
involving any Governmental Entity, any Judicial Authority or any other Person.

“Products” has the meaning set forth in Section 2.18.

“Providing Party” has the meaning set forth in Section 5.6.

“Purchase Price” has the meaning set forth in Section 1.7.

“Purchased Assets” has the meaning set forth in Section 1.1.

“Purchaser” has the meaning set forth in the preamble.

“Purchaser Affiliates” means RG Parent, RGCH Holdings Corp., a Delaware
corporation, and Greenville Tube Co., a Delaware corporation.

“Purchaser Indemnification Payment Amount” has the meaning set forth in
Section 7.6(b).

“Purchaser Indemnified Party” has the meaning set forth in Section 7.2(a).

“Purchaser Indemnity Cap” has the meaning set forth in Section 7.3(b).

“Purchaser Indemnity Deductible” has the meaning set forth in Section 7.3(b).





51







“RG Parent” has the meaning set forth in Section 1.7(d).

“RG Parent Units Letter Agreement” has the meaning set forth in Section
1.8(a)(xii).

“Real Estate Leases” has the meaning set forth in Section 2.11(a).

“Receiving Party” has the meaning set forth in Section 5.6.

“Remaining Purchase Price Amount” has the meaning set forth in Section 1.7(f).

“Securities Act” means the Securities Act of 1933, as amended, together with
 the rules and regulations of the SEC thereunder.

“Senior Debt” means all Liabilities of the Company and the Stockholders under:
(i) the Credit Agreement, dated as of July 9, 2004, between the Company and
JPMorgan Chase Bank, N.A. (as successor to Bank One, N.A.) (“JPMC”), as amended
and modified from time to time; (ii) the Export Loan Agreement, dated as of July
1, 2006, between the Company and JPMC.; (iii) the Borrower Agreement, dated as
of July 1, 2006, between the Company, JPMC and the Export-Import Bank of the
United States (the “Ex-Im Bank”); and (iv) any other Contracts or other
documents delivered under, or entered into by in connection with any of the
foregoing from time to time or otherwise relating to Indebtedness of the Company
to JPMC or the Ex-Im Bank.

“Senior Debt Payoff Amount” has the meaning set forth in Section 1.7(a).

“Significant Customers” has the meaning set forth in Section 2.16.

“Significant Suppliers” has the meaning set forth in Section 2.17.

“Stockholder Indemnification Payment Amount” has the meaning set forth in
Section 7.6(a).

“Stockholder Indemnified Party” has the meaning set forth in Section 7.2(c).

“Stockholder Indemnity Cap” has the meaning set forth in Section 7.3(a).

“Stockholder Indemnity Deductible” has the meaning set forth in Section 7.3(a).

“Stockholders” has the meaning set forth in the preamble.

“Subscription Agreement” has the meaning set forth in Section 1.7(d).

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, service,
recording, import, export, estimated or other tax or assessment of any kind
whatsoever, whether computed on a separate, consolidated, unitary, combined or
any other basis, including any interest, penalty or addition thereto, whether
disputed or not, and including any Liability in respect of any of the foregoing
payable by reason of Contract, assumption, transferee liability or operation of
law or as an indemnitor, guarantor, surety or in a similar capacity.





52







“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any information
return or report with respect to backup withholding and other payments to third
parties, and including any schedule or attachment thereto and any amendment
thereof.

“Third Party Claim” has the meaning set forth in Section 7.5(a).

“Third Party Payment” has the meaning set forth in Section 7.8.

“Transaction Documents” has the meaning set forth in Section 2.1.

“Upward Net Working Capital Adjustment” has the meaning set forth in
Section 1.10(d).

“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended.

“2006 Financial Statements” has the meaning set forth in Section 2.4(a).

“2007 Financial Statements” has the meaning set forth in Section 2.4(a).

Certain other terms used in this Agreement shall have the respective meanings or
interpretations set forth in Section 9.15.

ARTICLE IX
GENERAL PROVISIONS

9.1

Notices.  All notices, consents, waivers, agreements and other communications
provided for in this Agreement shall be provided or made in writing and shall be
transmitted by personal delivery, by nationally recognized overnight courier
service, or by registered or certified mail, return receipt requested, postage
prepaid, and shall be addressed as follows:

(a)

If to the Company (prior to the Closing):

Mid-South Control Line, Inc.

5216 Taravella Road

Marrero, LA 70072
Attention:  Richard E. Lore, Sr., President




with a copy (which shall not constitute notice) to:

Gaudry, Ranson, Higgins & Gremillion, L.L.C.
401 Whitney Avenue, Suite 500
Gretna,  LA 70056

Attention: Daniel A. Ranson, Esq.

(b)

If to Lore or to the Company (after the Closing):

Richard E. Lore, Sr.

3418 Sherbrooke Lane

Harvey, LA 70058




with a copy (which shall not constitute notice) to:

Gaudry, Ranson, Higgins & Gremillion, L.L.C.
401 Whitney Avenue, Suite 500
Gretna,  LA 70056

Attention: Daniel A. Ranson, Esq.

(c)

If to Hebert:

Barry J. Hebert

1721 Winchester Place

Harvey, LA 70058




with a copy (which shall not constitute notice) to:

Gaudry, Ranson, Higgins & Gremillion, L.L.C.
401 Whitney Avenue, Suite 500
Gretna,  LA 70056

Attention: Daniel A. Ranson, Esq.




(d)

If to the Purchaser:

RathGibson, Inc.
475 Half Day Road, Suite 210

Lincolnshire, IL 60069

Attention: Harley Kaplan, Chief Executive Officer

with a copy (which shall not constitute notice) to:

Kelley Drye & Warren LLP

400 Atlantic Street

Stamford, CT 06901

Attention:  John T. Capetta, Esq.

Any party may designate a new address to which communications shall thereafter
be transmitted by providing written notice to that effect to the other parties
in accordance with this Section 9.1.  Each communication transmitted in the
manner described in this Section 9.1 shall be deemed to have been provided,
received and become effective for all purposes at the time it shall have been:
(i) if delivered personally, upon such delivery; (ii) if sent by mail, five (5)
Business Days after the date of mailing; (iii) if sent by overnight courier, one
(1) Business Day after it has been deposited with such courier; or (iv) when
presented for delivery to the addressee during normal business hours, if such
delivery has been rejected, denied or refused for any reason.

9.2

Fees and Expenses.  Except as expressly set forth in this Agreement, each party
agrees to pay any and all expenses, fees and costs (including legal, accounting
and consulting expenses, fees and costs) incurred by it in connection with the
transactions contemplated by this Agreement and any and all fees, commissions,
compensation, reimbursement or other amounts due to any investment banker,
broker or finder (or Person who performs a similar function) who claims to have
been, or who was in fact, engaged by or on behalf of it in connection with the
transactions contemplated by this Agreement.

9.3

Counterparts.  This Agreement may be signed in any number of counterparts, each
of which (when executed and delivered) shall constitute an original instrument,
but all of which together shall constitute one and the same instrument,
respectively.  This Agreement and shall become effective and be deemed to have
been executed and delivered by the parties at such time as counterparts hereto
shall have been executed and delivered by the parties, regardless of whether all
parties have executed the same counterpart.  Counterparts may be delivered via
facsimile or other electronic transmission method (including pdf) and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

9.4

Waivers.  No purported waiver of any provision of this Agreement shall be
binding upon any of the parties to this Agreement unless upon the party
providing such waiver has duly executed and delivered to the other parties a
written instrument which states that it constitutes a waiver of one or more
provisions of this Agreement and specifies the provision(s) that are being
waived.  Any such waiver shall be effective only to the extent specifically set
forth in such written instrument.  Neither the exercise (from time to time and
at any time) by a party of, nor the delay or failure (at any time or for any
period of time) to exercise, any right, power or remedy shall constitute a
waiver of the right to exercise, or impair, limit or restrict the exercise of,
such right, power or remedy or any other right, power or remedy at any time and
from time to time thereafter.  No waiver of any right, power or remedy of a
party shall be deemed to be a waiver of any other right, power or remedy of such
party or shall, except to the extent so waived, impair, limit or restrict the
exercise of such right, power or remedy.

9.5

Amendments.  No purported amendment to any provision of this Agreement shall be
binding upon the parties to this Agreement unless the Purchaser, the Company,
Lore and Hebert have each duly executed and delivered to the other parties a
written instrument which states that it constitutes an amendment to this
Agreement and specifies the provision(s) hereof that are being amended.

9.6

Entire Agreement.  This Agreement, together with the Company Disclosure Schedule
and any other documents expressly referred to herein, constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior contracts, representations, warranties and understandings
(whether oral or written) by or between the parties with respect to the subject
matter hereof, including any letter of intent or memorandum of terms entered
into by the parties.

9.7

Severability.  If any provision of this Agreement shall hereafter be held to be
invalid, unenforceable or illegal, in whole or in part, in any jurisdiction
under any circumstances for any reason: (a) such provision shall be reformed to
the minimum extent necessary to cause such provision to be valid, enforceable
and legal while preserving the intent of the parties as expressed in, and the
benefits to such parties provided by, such provision; or (b) if such provision
cannot be so reformed, such provision shall be severed from this Agreement and
an equitable adjustment shall be made to this Agreement (including addition of
necessary further provisions to this Agreement) so as to give effect to the
intent as so expressed and the benefits so provided.  Such holding shall not
affect or impair the validity, enforceability or legality of such provision in
any other jurisdiction or under any other circumstances.  Neither such holding
nor such reformation or severance shall affect or impair the legality, validity
or enforceability of any other provision of this Agreement.

9.8

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE DOMESTIC LAWS OF THE STATE OF LOUISIANA WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION (WHETHER OF THE STATE OF LOUISIANA OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF LOUISIANA.

9.9

Consent to Jurisdiction.  EACH PARTY AGREES THAT ANY AND ALL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE COMMENCED AND PROSECUTED IN THE
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA AND ANY
APPELLATE COURTS THEREFROM (COLLECTIVELY, “LOUISIANA COURTS”) OR, IN THE CASE OF
A PROCEEDING ARISING OUT OF OR RELATING TO A THIRD PARTY CLAIM WHICH IS OR MAY
BE SUBJECT TO INDEMNIFICATION HEREUNDER, IN THE COURT WHERE SUCH THIRD PARTY
CLAIM IS BROUGHT AND EACH PARTY IRREVOCABLY WAIVES ANY RIGHT TO OBJECT TO SUCH
VENUE.  EACH PARTY CONSENTS AND SUBMITS TO THE NON-EXCLUSIVE PERSONAL
JURISDICTION OF ANY OF THE LOUISIANA COURTS IN RESPECT OF ANY SUCH PROCEEDING
OR, WITH RESPECT TO A THIRD PARTY CLAIM, IN THE FORUM IN WHICH SUCH THIRD PARTY
CLAIM WAS BROUGHT.  EACH PARTY CONSENTS TO SERVICE OF PROCESS UPON IT WITH
RESPECT TO ANY SUCH PROCEEDING BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND
BY ANY OTHER MEANS PERMITTED BY APPLICABLE LAWS.  

9.10

Waiver of Punitive and Other Damages and Jury Trial.    

(a)

EACH OF THE PARTIES EXPRESSLY WAIVES AND FOREGOES, EXCEPT TO THE EXTENT
OTHERWISE PERMITTED BY ARTICLE VII, ANY RIGHT TO RECOVER PUNITIVE, EXEMPLARY,
CONSEQUENTIAL OR SIMILAR DAMAGES IN ANY PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(b)

EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY SUCH PROCEEDING.

(c)

EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF ANY PROCEEDING ARISING UNDER OR RELATING
TO THIS AGREEMENT, SEEK TO ENFORCE EITHER OF THE FOREGOING WAIVERS, (ii) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES
SUCH WAIVERS VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.10.

9.11

Assignment.  Neither this Agreement nor any of any party’s rights or obligations
hereunder may be assigned or delegated, in whole or in part, by any party
without the prior written consent of the other parties, except that the
Purchaser shall have the right without the consent of the Company or the
Stockholders, but with prior notice to the Company and the Stockholders, to: (a)
assign its rights and obligations hereunder to any Affiliate of the Purchaser
that assumes this Agreement; (b) assign its rights and obligations hereunder to
any successor to all or substantially all of the Purchaser’s business; or (c)
collaterally assign its rights hereunder to any lender.  Any purported
assignment or delegation in violation of the preceding sentence will be null and
void.  Subject to the preceding sentences of this Section 9.11, this Agreement
will be binding upon the parties and their respective successors and permitted
assigns and shall inure to the benefit of and be enforceable by the parties and
their respective successors and permitted assigns.

9.12

Remedies.  Each of the parties shall have and retain all rights and remedies, at
law or in equity, including rights to specific performance and injunctive or
other equitable relief, arising out of or relating to a breach or threatened
breach of this Agreement.  Without limiting the generality of the foregoing,
each of the parties acknowledges that money damages would not be a sufficient
remedy for any breach or threatened breach of this Agreement and that
irreparable harm would result if this Agreement were not specifically enforced.
 Therefore, the rights and obligations of the parties shall be enforceable by a
decree of specific performance issued by any court of competent jurisdiction,
and appropriate injunctive relief may be applied for and shall be granted in
connection therewith, without the necessity of posting a bond or other security
or proving irreparable harm and without regard to the adequacy of any remedy at
law.  A party’s right to specific performance and injunctive relief shall be in
addition to all other legal or equitable remedies available to such party.

9.13

Third Party Beneficiaries.  No Person other than the Company, the Purchaser and
the Stockholders is or is intended to be a beneficiary of this Agreement, other
than the Purchaser Indemnified Parties, the Stockholder Indemnified Parties, and
successors and assigns of the parties permitted as provided in Section 9.11.

9.14

Further Assurances.  At any time and from time to time after the Closing, each
of the parties, at its own cost and expense, in good faith and in a timely
manner, shall use its respective commercially reasonable efforts to take or
cause to be taken all appropriate actions, do or cause to be done all things
necessary, proper or advisable, and execute, deliver and acknowledge such
documents and other papers as may be required to carry out the provisions of
this Agreement and to give effect to the consummation of the transactions
contemplated by this Agreement.

9.15

Interpretation.  The language used in this Agreement shall be conclusively
deemed to be the language chosen by the parties to express their mutual intent
and no rule of strict construction shall be applied against any party.  When a
reference is made in this Agreement to an Article, Section, Schedule or Exhibit,
such reference will be to an Article or Section of, or a Schedule or Exhibit to,
this Agreement unless otherwise indicated herein.  The headings contained in
this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they will be deemed to be
followed by the words “without limitation.”  The word “or” is not exclusive and
is deemed to have the meaning “and/or”.  Unless expressly stated to the
contrary, references in this Agreement to a “party” means the Company, the
Purchaser or either Stockholder, as the case may be, and to the “parties” means
the Company, the Purchaser and both of the Stockholders.  The words “hereof,”
“hereby,” “herein” and “hereunder” and words of similar import when used in this
Agreement will refer to this Agreement as a whole and not to any particular
provision of this Agreement.  All terms used herein with initial capital letters
have the meanings ascribed to them herein and all terms defined in this
Agreement will have such defined meanings when used in any Schedule, Exhibit,
certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein.  The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.  Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
 References to a Person are also to its successors and permitted assigns.
 Unless otherwise expressly stated herein: (a) any reference herein to a time
period measured in a “month” or a number of “months” shall be conclusively
deemed to refer to a time period consisting of the number of days equal to the
product of thirty (30) and such number of “months”; and (b) any reference herein
to a time period measured in a “year” or a number of “years” shall be
conclusively deemed to refer to a time period consisting of the number of days
equal to the product of three hundred sixty-five (365) and such number of
“years”.

[remainder of page intentionally left blank; signature page(s) follow]





53













IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

THE PURCHASER:




RATHGIBSON, INC.




By:

/s/ Harley Kaplan                                   
Name:

Harley Kaplan
Title:

Chief Executive Officer

THE COMPANY:




MID-SOUTH CONTROL LINE, INC.




By:

/s/ Richard E. Lore, Sr.
Name:

Richard E. Lore, Sr.

Title:

President

THE STOCKHOLDERS:




/s/ Richard E. Lore, Sr.
Richard E. Lore, Sr., both individually and in his capacity as Trustee of: (i)
the REL Grantor Retainer Annuity Trust No. 1; (ii) the REL Grantor Retainer
Annuity Trust No. 2; and (iii) the REL Grantor Retainer Annuity Trust No. 3

 







/s/ Barry J. Hebert
Barry J. Hebert

 


















